Exhibit 10.1

EXECUTION VERSION

TRANSFER, PURCHASE AND SALE AGREEMENT

by and between

Whiting Oil and Gas Corporation,

as the Seller,

BNN Western, LLC,

as Newco

and

BNN Redtail, LLC,

as the Buyer

December 16, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1          DEFINITIONS AND INTERPRETATION

     3   

Section 1.1

 

Definitions

     3   

Section 1.2

 

Interpretation

     9   

ARTICLE 2          TRANSFER OF ASSETS AND ASSUMPTION OF LIABILITIES

     10   

Section 2.1

 

Acquired Assets

     10   

Section 2.2

 

Excluded Assets

     11   

Section 2.3

 

Assumed Liabilities

     11   

Section 2.4

 

Excluded Liabilities

     11   

ARTICLE 3          PURCHASE PRICE

     13   

Section 3.1

 

Purchase Price

     13   

Section 3.2

 

Purchase Price Allocation

     13   

ARTICLE 4          CLOSING

     13   

Section 4.1

 

Closing

     13   

Section 4.2

 

Closing Deliveries

     13   

ARTICLE 5          REPRESENTATIONS AND WARRANTIES OF THE SELLER

     15   

Section 5.1

 

Organization and Authority of the Seller; Enforceability

     15   

Section 5.2

 

Consents and Approvals

     16   

Section 5.3

 

Title to Acquired Assets

     16   

Section 5.4

 

Brokers’ Fees

     16   

Section 5.5

 

Legal Compliance; Claims

     16   

Section 5.6

 

Non-Foreign Status

     17   

Section 5.7

 

Permits

     17   

Section 5.8

 

Environmental, Health and Safety Compliance

     17   

Section 5.9

 

Real Property Matters

     18   

Section 5.10

 

Taxes

     18   

Section 5.11

 

Contracts

     19   

Section 5.12

 

Operation of Razor 26 and Wild Horse

     19   

Section 5.13

 

No Other Warranties

     19   

ARTICLE 6          REPRESENTATIONS AND WARRANTIES OF THE BUYER

     19   

Section 6.1

 

Organization and Authority of the Buyer; Enforceability

     19   

Section 6.2

 

Noncontravention

     20   

Section 6.3

 

Brokers’ Fees

     20   

Section 6.4

 

Consents    

     20   

Section 6.5

 

Financial Capacity

     20   

Section 6.6

 

Independent Evaluation

     20   

 

1



--------------------------------------------------------------------------------

ARTICLE 7          COVENANTS

     20   

Section 7.1

 

Public Announcements

     20   

Section 7.2

 

Consents of Transfers

     21   

Section 7.3

 

Transfer of Easements

     22   

ARTICLE 8          FURTHER ASSURANCES

     22   

ARTICLE 9          TAX MATTERS

     22   

Section 9.1

 

Audits and Contests

     22   

Section 9.2

 

Certificates

     23   

Section 9.3

 

Other Tax Matters

     23   

ARTICLE 10        INDEMNIFICATION

     24   

Section 10.1

 

Survival

     24   

Section 10.2

 

Indemnification Provisions for Benefit of the Buyer and Newco

     25   

Section 10.3

 

Indemnification Provisions for Benefit of the Seller

     25   

Section 10.4

 

Certain Limitations Indemnification

     25   

Section 10.5

 

Notice of Claims; Resolution of Conflicts

     26   

Section 10.6

 

Matters Involving Third Parties

     27   

Section 10.7

 

Certain Additional Provisions Relating to Indemnification

     28   

ARTICLE 11        MISCELLANEOUS

     28   

Section 11.1

 

Expenses

     28   

Section 11.2

 

Assignment

     28   

Section 11.3

 

Governing Law; Venue

     28   

Section 11.4

 

Waiver of Jury Trial

     29   

Section 11.5

 

Amendment and Modification

     29   

Section 11.6

 

Notices

     29   

Section 11.7

 

Entire Agreement

     30   

Section 11.8

 

Successors

     30   

Section 11.9

 

Counterparts

     30   

Section 11.10

 

Severability

     30   

Section 11.11

 

Headings

     30   

Section 11.12

 

Disclosure of Tax Treatment and Structure

     30   

 

2



--------------------------------------------------------------------------------

TRANSFER, PURCHASE AND SALE AGREEMENT

This TRANSFER, PURCHASE AND SALE AGREEMENT (this “Agreement”), dated
December 16, 2015, is by and between Whiting Oil and Gas Corporation, a Delaware
corporation (the “Seller”), BNN Western, LLC, a Delaware limited liability
company (“Newco”) and BNN Redtail, LLC, a Delaware limited liability company
(the “Buyer”).

RECITALS

A. The Seller desires to transfer and assign to Newco in exchange for the
proportionate membership interest in Newco, and Newco desires to acquire and
assume from the Seller, the Acquired Assets (as defined below) and the Assumed
Liabilities (as defined below), upon the terms and subject to the conditions set
forth herein.

B. The Seller desires to sell, transfer and assign to the Buyer, and the Buyer
desires to acquire and assume from the Seller, the Membership Interest (as
defined below) of Newco, upon the terms and subject to the conditions set forth
herein.

C. In connection with the sale, transfer and assignment of the Membership
Interest, the Buyer, the Seller and Newco, as applicable, desire to enter into,
along with certain other agreements, the Transaction Documents (as defined
below).

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

ARTICLE 1 DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. The following terms used in this Agreement shall have
the following meanings:

“Affiliate” means with respect to any other Person, any Person which, directly
or indirectly, controls, is controlled by, or is under a common control with,
such first Person; provided that Newco shall be considered an Affiliate of the
Seller up until the Closing and shall be considered an Affiliate of the Buyer as
of and following the Closing. The term “control” (including the terms
“controlled by” and “under common control with”) as used in this definition
means the possession, directly or indirectly, of the power to direct or cause
the direction of management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

“Agreed Claims” has the meaning given in Section 10.5(d).

“Agreement” has the meaning given the Preamble.

“Acquired Assets” has the meaning given in Section 2.1.

“Acquired Contracts” has the meaning given in Section 5.11.

 

3



--------------------------------------------------------------------------------

“Acquired Permits” has the meaning given in Section 5.7(a).

“Asset Acquisition Statement” has the meaning given in Section 3.2.

“Assumed Liabilities” has the meaning given in Section 2.3.

“Binding Letter Agreement” means that certain Binding Letter Agreement, dated as
of December 16, 2015, by and between Tallgrass Operations, LLC and Whiting Oil
and Gas Corporation.

“Business” means the Seller’s freshwater transportation and storage, and
produced water gathering and disposal business, in each case on the Dedicated
Acreage.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in Denver, Colorado are authorized or required by law
to be closed.

“Buyer” has the meaning given the Preamble.

“Buyer Indemnitees” has the meaning given in Section 10.2.

“Claim” means any claim, suit, cause of action, set-off, counterclaim, defense,
judicial, administrative or arbitral action, suit, mediation, hearing,
investigation, inquiry, audit, or proceeding before any Governmental Authority
or other right to legal, equitable, administrative, or arbitral remedy of any
kind.

“Closing” has the meaning given in Section 4.1.

“Closing Date” has the meaning given in Section 4.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means that certain Confidentiality Agreement entered
into by and between Whiting Oil and Gas Corporation and Tallgrass Operations,
LLC, dated January 23, 2015, as amended and as further amended from time to
time.

“Contract” means any legally binding contract, agreement, note, instrument,
lease, license, commitment, arrangement, understanding, undertaking, or other
commitment or obligation, whether written or oral.

“Contest” has the meaning given in Section 9.1(a).

“Dedicated Acreage” means the area set forth on Schedule 1.1.

“Deductible” has the meaning given in Section 10.4(a).

“Easements” has the meaning given in Section 5.9(c).

“Environmental Costs and Liabilities” means, with respect to any Person, all
Remedial Actions, Losses, Liens, and other liabilities or sanctions incurred as
a result of any Claim by any

 

4



--------------------------------------------------------------------------------

Governmental Authority or other Person, whether known or unknown, accrued or
contingent, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute, to the extent based upon, related to, or
arising under or pursuant to any: (a) Environmental Law; (b) any Permit issued
under any Environmental Law; (c) any agreement with any Person which relates to
any environmental, health or safety condition; or (d) the Release or threatened
Release of Hazardous Materials.

“Environmental Laws” means all Legal Requirements governing or relating to
pollution or protection of human health, safety, or the environment (including
ambient air, surface water, ground water, land, surface or subsurface strata,
and natural resources), including (a) those providing liability in connection
with or imposing cleanup, investigatory or remediation obligations relative to
any Release or threatened Release of Hazardous Materials or the manufacture,
processing, use, distribution, treatment, storage, disposal, generation or
transportation of Hazardous Materials; air, surface or ground water or noise
pollution; protection of wildlife, endangered species, wetlands or natural
resources; containers, above ground storage tanks, and underground storage
tanks; health and safety of employees and other persons; and notification
requirements relating to the foregoing; and (b) those otherwise relating to any
environmental aspect of the manufacture, processing, distribution, use,
treatment, storage, disposal, emission, discharge, transport or handling of
Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including all underlying regulations and sub-regulatory guidance.

“Excluded Assets” has the meaning given in Section 2.2.

“Excluded Liabilities” has the meaning given in Section 2.4.

“Fundamental Representations” has the meaning given in Section 10.1.

“Governmental Authority” means any (a) U.S. or foreign federal, state, local,
tribal, provincial, municipal, or other government (including any governmental
agency, branch, department, official, or entity and any court or other
tribunal); or (b) body entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory, or Taxing Authority or power of any
nature.

“Hazardous Materials” means all pollutants, contaminants, pesticides,
radioactive substances, solid wastes or hazardous or extremely hazardous,
special, dangerous or toxic wastes, substances, chemicals or materials within
the meaning of any Environmental Law, including any (a) “hazardous substance” as
defined in Comprehensive Environmental Response, Compensation and Liability Act,
(b) any “hazardous waste” as defined in the Resource Conservation and Recovery
Act, and (c) any brine water, frac water, produced water, flowback water,
petroleum and petroleum products.

“Indemnified Party” has the meaning given in Section 10.5(a).

“Indemnifying Party” has the meaning given in Section 10.5(a).

“Indemnity Claim” has the meaning given in Section 10.5(a).

 

5



--------------------------------------------------------------------------------

“Knowledge of the Buyer” or “to the Buyer’s Knowledge” (and any similar phrases
as they relate to the Buyer) means the actual knowledge, without any duty of
inquiry, of Jeff Nelson and Dick Sears.

“Knowledge of the Seller” or “to the Seller’s Knowledge” (and any similar
phrases as they relate to the Seller) means the actual knowledge, without any
duty of inquiry, of Rick Ross, Mike Stahl and Dusty Tucker.

“Leased Real Property” has the meaning given in Section 2.1(d).

“Legal Requirement” means any order, constitution, law, ordinance, rule,
regulation, statute, code or treaty issued by any Governmental Authority,
including an arbitration panel, any principle of common law or judicial or
administrative interpretation thereof.

“License” means a license to occupy and utilize the Easements set forth on
Schedule 5.9(c).

“Liens” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, hypothecation, license, lease, charge, option, right of first refusal,
easement, covenant, servitude, proxy, voting trust or agreement, transfer
restriction under any shareholder or similar agreement, or any other direct or
indirect restriction or limitation, including mechanic’s liens.

“Loss” or “Losses” means any and all liabilities, claims, damages, awards,
judgments, losses, settlement payments, cost, expenses, fees (including
reasonable fees for legal, accounting and similar expenses, court costs and
other costs of administrative proceedings or litigation), charges, fines,
penalties, Liens, Taxes, interest, and other obligations of any kind.

“Material Adverse Effect” means any change, circumstance, effect, event,
occurrence, state of facts or development that has (or could reasonably be
expected to have) a material adverse effect on (a) the Business, Acquired
Assets, or Assumed Liabilities, taken individually or as a whole, or (b) the
ability of Seller to perform its obligations under this Agreement, the
Transaction Agreements, or the transactions contemplated hereby or thereby in a
timely manner, including a prospective effect that would likely result from a
current event or circumstance.

“Member” means each Person that is designated as a member underneath the Newco
LLC Agreement.

“Membership Interest” means a Member’s entire interest in Newco and all rights
and liabilities associated therewith.

“Newco LLC Agreement” means the Limited Liability Company Agreement of Newco,
effective as of December 7, 2015.

“Organizational Documents” means the articles of incorporation, bylaws,
operating agreement, limited liability company agreement, partnership agreement,
limited partnership agreement, board resolutions, and other similar documents,
instruments or certificates executed, adopted, or filed in connection with the
creation, formation, or organization of a Person, including any amendments
thereto.

 

6



--------------------------------------------------------------------------------

“Order” means any order, decree, judgment, injunction (temporary, preliminary,
or permanent), writ, assessment, arbitration award, or ruling by any
Governmental Authority.

“Permit” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Permitted Liens” means (a) liens for Taxes and assessments that are not yet due
and payable as of the Closing, (b) zoning, entitlement and other land use and
environmental regulations by any Governmental Authority, provided that, in the
case of (b), such regulations have not been violated and do not materially
impact Newco’s ability to conduct the Business following the Closing,
(c) materialmen’s, mechanics’, repairmen’s, employees’, contractors’, operators’
or other similar liens or charges arising in the ordinary course of business
that are incidental to construction, maintenance or operation of any of the
Acquired Assets and which are not, individually or in the aggregate, material to
the Business or the Acquired Assets, (d) defects in the early chain of title
consisting of the mere failure to recite marital status in a document or
omissions of heirship or probate proceedings unless Newco provides affirmative
evidence that the lack thereof has resulted in another Person’s actual and
superior claim of title to any of the Acquired Assets or Easements, and (e) any
defects to the Buyer’s Knowledge prior to executing this Agreement.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations.

“Post-Closing Tax Period” means any Tax period (or portion of a period)
beginning on or after the day immediately following the Closing Date.

“Pre-Closing Tax Period” means any Tax period (or portion of a period) ending on
or before the Closing Date.

“Purchase Price” has the meaning set forth in Section 3.1(a).

“Razor 21” means the SWD Well identified as 21 SWD 1 on Schedule 2.1(b).

“Razor 26” means the SWD Well identified as Razor 26J-2633L on Schedule 2.1(b).

“Real Property” means the Leased Real Property.

“Records” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, data, plans, technical documentation (design specifications,
functional requirements, operating instructions, logic manuals, flow charts,
etc.), user documentation (installation guides, user manuals, training
materials, release notes, working papers, etc.), marketing documentation (sales
brochures, flyers, pamphlets, web pages, etc.), and other similar materials, in
each case whether or not in electronic form; but excluding any of the foregoing
subject to attorney-client privilege or subject to confidentiality restrictions
with a third party.

 

7



--------------------------------------------------------------------------------

“Release” or “Released” means any release, spill, emission, overflow, leaking,
pumping, pouring, dumping, emptying, discharge, disposing, deposit, injection,
escaping, leaching, seepage, infiltration or migration, whether intentional or
accidental, authorized or unauthorized, into the environment or into or out of
any property.

“Remedial Action” means all actions, and capital expenditures, or other
undertakings to (a) clean up, remove, treat or in any other way address any
Hazardous Material; (b) prevent the Release or threat of Release, or minimize
the further Release of any Hazardous Material so it does not endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment, or property; (c) perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (d) to correct a condition of
noncompliance with Environmental Laws.

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Required Consents” has the meaning given in Section 5.2(a).

“Revised Statements” has the meaning given in Section 3.2.

“Seller” has the meaning given in the Preamble.

“Seller Employee Plan” means any “employee benefit plan,” as defined in
Section 3(3) of ERISA, sponsored or operated by the Seller or any of its
Affiliates, any other plan, program, policy or arrangement of the Seller or its
Affiliates (written or oral) whether or not subject to ERISA (including any
funding mechanism therefor now in effect or required) providing for retirement,
bonuses or other incentive compensation, profit-sharing, stock option, stock
purchase, restricted stock, stock unit, other stock related rights, deferred
compensation, vacation, health or medical benefits, life insurance, disability
benefits, cafeteria (section 125), workers’ compensation, supplemental
unemployment benefits, severance benefits, salary continuation, leave of absence
or other fringe benefits, or any employment, consulting, termination, retention,
severance, or change of control or similar agreement or arrangement of the
Seller or its Affiliates.

“Seller Indemnitees” has the meaning given in Section 10.3.

“Straddle Period” is defined in Section 9.3(d).

“Surface Leases” has the meaning given in Section 2.1(d).

“SWD Wells” has the meaning given in Section 2.1(b).

“System” has the meaning given in Section 2.1(a).

“Tax” and “Taxes” means any federal, state or local tax of any kind or nature,
including any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, windfall profits, environmental, severance,
customs duties, capital stock, franchise, profits, capital gains, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value-added, ad valorem, or other
similar tax,

 

8



--------------------------------------------------------------------------------

including any interest, penalty, or addition thereto, whether disputed or not,
and including any liability for any of the foregoing taxes or other items
arising as a transferee, successor, by contract, or otherwise, for which such
Person may be liable.

“Taxing Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision,
including any governmental or quasi-governmental entity or agency that imposes,
or is charged with collecting, social security or similar charges or premiums.

“Tax Returns” means all returns, declarations, reports, claims for refund and
information returns and statements filed or required to be filed with respect
to, or in respect of, any Taxes, including any schedule or attachment thereto
and any amendment thereof.

“Third Party Claim” has the meaning given in Section 10.6(a).

“Transaction Documents” has the meaning given in Section 4.2(a).

“Wild Horse” means the SWD Well identified as Wildhorse 16-13L on Schedule
2.1(b).

Section 1.2 Interpretation.

(a) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

(b) Whenever the words “include”, “includes” or “including” are used in this
Agreement they are used in an illustrative rather than limiting sense and shall
be deemed to be followed by the words “without limitation.”

(c) The words “ordinary course of business” mean in the ordinary course of
business, consistent with industry practice.

(d) The words “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.

(e) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender shall include all genders. Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.

(f) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.

(g) A reference to any legislation or to any provision of any legislation shall
include any amendment to, and any modification or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

 

9



--------------------------------------------------------------------------------

(h) The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

(i) This Agreement does not limit or impair the rights or obligations of the
parties under any of the Transaction Documents or any other agreements or
instruments executed by the parties or their Affiliates in connection with the
transactions contemplated herein.

(j) Time is of the essence herein.

ARTICLE 2 TRANSFER OF ASSETS AND ASSUMPTION OF LIABILITIES

Section 2.1 Acquired Assets. Subject to the terms and conditions of this
Agreement, immediately prior to the Closing, the Seller shall contribute, assign
and transfer to Newco, and Newco shall acquire and accept from the Seller, on
the terms and conditions set forth in this Agreement, all right, title and
interest in and to each of the following (the “Acquired Assets”):

(a) the fresh water delivery and produced water gathering system related to,
used, or held for use in the Business, as further described on Schedule 2.1(a),
including the personal property and fixtures described on Schedule 2.1(a) (the
“System”);

(b) the wellbores of the four saltwater disposal wells set forth on
Schedule 2.1(b), together with the associated surface facilities and related
infrastructure, equipment, tools, parts, and other personal property appurtenant
thereto or used solely in connection with the ownership or operation of such
saltwater disposal wells (the “SWD Wells”), including the produced water storage
tanks located at the sites of the SWDs;

(c) the right to occupy the use of the Easements pursuant to the License;

(d) all of the rights and interests of the Seller under the real property
leases, subleases, licenses or other Contracts to the Seller in which the Seller
is a party, or under which the Seller otherwise has a right or option to use or
occupy any real property, related to, used or held for use in connection with
the Business, as set forth on Schedule 2.1(d), (the “Surface Leases”), together
with all structures, facilities, fixtures, systems, improvements and items of
property previously or hereafter located thereon, or attached or appurtenant
thereto, and all rights and appurtenances relating to the foregoing
(collectively, the “Leased Real Property”);

(e) the fresh water storage ponds used in connection with the Business as
described on Schedule 2.1(e);

(f) the Acquired Contracts;

 

10



--------------------------------------------------------------------------------

(g) all of the rights and interest of the Seller and its Affiliates in the
electricity meters, electricity accounts, electricity Contracts and other power
systems held by the Seller in connection with the conduct the Business and
operation of the System and the SWD Wells;

(h) all Records that are related to the Business and the Acquired Assets;

(i) the Acquired Permits;

(j) all Claims of the Seller or its Affiliates related to the Business or the
Acquired Assets, including any Claims for past, present or future breaches of
any of the Acquired Contracts and any Claims under or pursuant to warranties,
representations and guarantees made by suppliers, manufacturers and contractors
of the Seller related to the Acquired Assets, the System, the SWD Wells, or the
Real Property; and

(k) all property and casualty insurance proceeds, and all rights to property and
casualty insurance proceeds, in each case to the extent received or receivable
in respect of the Acquired Assets.

Section 2.2 Excluded Assets. The Seller will retain and not transfer, and Newco
will not purchase or acquire, any assets, property, interests, or rights of the
Seller other than the Acquired Assets (the “Excluded Assets”), including fiber
optic lines and produced water storage tanks (except for the produced water
storage tanks located at the sites of the SWDs).

Section 2.3 Assumed Liabilities. Subject to the terms and conditions contained
in this Agreement, at the effective time of the Closing, Newco will assume and
will be solely responsible for the following liabilities with respect to the
Acquired Assets (the “Assumed Liabilities”):

(a) any and all liabilities relating to the Acquired Assets to the extent
resulting from or arising out of the ownership, operation or use of any Acquired
Assets or the conduct of the Business by Newco after the Closing, and the
liabilities under Section 2.4(b) after the expiration of any indemnification
obligation of Seller (excluding any liabilities relating to the Seller’s
obligations under Sections 7.2 or 7.3 of this Agreement);

(b) Taxes related to the Acquired Assets for the period after the Closing; and

(c) Environmental Costs and Liabilities relating to the Acquired Assets
resulting from, or arising out of, the ownership, operation or use of any
Acquired Assets or the conduct of the Business by Newco before, at and after the
Closing, except for those resulting from a breach of the representations in
Section 5.8.

Section 2.4 Excluded Liabilities. Newco is not assuming any liabilities of
Seller that are not identified as Assumed Liabilities pursuant to Section 2.3
above (the “Excluded Liabilities”). Excluded Liabilities shall include the
following liabilities:

(a) all liabilities of the Seller which are unrelated to the Business or the
Acquired Assets;

 

11



--------------------------------------------------------------------------------

(b) any and all liabilities relating to the ownership, operation, or use of any
Acquired Assets or the conduct of the Business arising on or before the Closing,
or resulting from or related to any event occurring on or before the Closing,
but excluding Environmental Costs and Liabilities other than those resulting
from a breach of the representations in Section 5.8;

(c) all accounts payable of the Seller in respect of any services performed or
products purchased by the Seller on or before the Closing;

(d) all liabilities of the Seller for fees and expenses incurred or arising in
connection with this Agreement and the transactions contemplated thereby;

(e) all liabilities for Taxes of the Seller or its Affiliates, including any
Taxes arising as a result of the Seller’s operation of the Business or ownership
of the Acquired Assets on or prior to the Closing;

(f) all Claims against the Seller or its Affiliates, including any Claims
arising out of, relating to or otherwise in respect of any Excluded Asset;

(g) all liabilities arising out of, relating to or with respect to (i) the
employment or performance of services, or termination of employment or services
by Seller or any of its Affiliates of any Person, including any bonus,
severance, change in control or similar payments, whether or not due or accrued
as a result of the transactions contemplated by this Agreement, (ii) workers’
compensation, employment, wage and hour, or other employment-related Claims
against Seller, irrespective of whether such Claims are made prior to or after
the Closing, or (iii) any Seller Employee Plan;

(h) all liabilities of the Seller relating to the Seller’s obligations under
Sections 7.2 or 7.3 of this Agreement); and

(i) all liabilities otherwise excluded under the terms of this Agreement.

Section 2.5 Purchase and Sale of Membership Interest. Subject to the terms and
conditions of this Agreement, at the effective time of the Closing, the Seller
shall sell, assign and transfer to the Buyer, and the Buyer shall purchase from
the Seller, free and clear of any Liens other than the Permitted Liens, all
right, title and interest in and to the Seller’s Membership Interest in Newco.

 

12



--------------------------------------------------------------------------------

ARTICLE 3 PURCHASE PRICE

Section 3.1 Purchase Price. Subject to the terms and conditions of this
Agreement:

(a) The aggregate consideration to be paid by the Buyer for the purchase of the
Membership Interest (the “Purchase Price”) shall be an amount equal to
$75,000,000.

(b) At the Closing, the Buyer shall pay the Purchase Price to the Seller in
cash, by wire transfer of immediately available funds to an account(s)
designated by the Seller at least three Business Days prior to the Closing.

Section 3.2 Purchase Price Allocation. Not later than sixty days after the
Closing Date, the Buyer shall prepare and deliver to the Seller a copy of Form
8594 and any required exhibits thereto (the “Asset Acquisition Statement”)
allocating the Purchase Price among the Acquired Assets. The Buyer shall prepare
and deliver to the Seller from time to time revised copies of the Asset
Acquisition Statement (the “Revised Statements”) so as to report any matters on
the Asset Acquisition Statement that need updating (including purchase price
adjustments, if any). The Purchase Price paid by the Buyer for the Acquired
Assets shall be allocated in accordance with the Asset Acquisition Statement or,
if applicable, the last Revised Statements, provided by the Buyer to the Seller,
and all income Tax Returns and reports filed by the Buyer and the Seller shall
be prepared consistently with such allocation, unless otherwise required by
applicable Legal Requirements.

ARTICLE 4 CLOSING

Section 4.1 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution of
this Agreement on the date of this Agreement (the “Closing Date”) at the offices
of Seller, 1700 Broadway, Suite 2300, Denver, CO 80290 or such other location as
the parties may agree. The consummation of the transactions contemplated by this
Agreement shall be deemed to occur at 11:59 p.m., Denver time, on the Closing
Date. The Closing shall take place virtually, by electronic exchange of
documents.

Section 4.2 Closing Deliveries. At or prior to the Closing:

(a) The Seller shall deliver (or caused to be delivered) to the Buyer, or Newco,
as applicable, the following:

(i) a duly executed Transfer, Assignment and Assumption Agreement, effective as
of the Closing, conveying the Acquired Assets (other than the Surface Leases) to
Newco;

(ii) a duly executed License granting Newco the right to occupy and use the
Easements;

(iii) a duly executed Assignment and Assumption of Leases and Other Agreements,
pursuant to which the Seller will assign its rights under the Surface Leases to
Newco;

 

13



--------------------------------------------------------------------------------

(iv) a duly executed counterpart to the Surface Use Agreement granting surface
rights to Newco for the surface site of Razor 21;

(v) a duly executed counterpart to the Water Commitment Agreement;

(vi) a duly executed counterpart to the Produced Water Gathering and Disposal
Agreement;

(vii) a duly executed counterpart to the Transition Services Agreement;

(viii) a duly executed counterpart to the Membership Interest Transfer and
Assignment Agreement;

(ix) a duly executed counterpart to the Water Transportation Agreement;

(x) the Acquired Permits in the name of Newco;

(xi) the Required Consents, in form and substance reasonably satisfactory to the
Buyer, other than as contemplated by the Transition Services Agreement;

(xii) a certificate, certifying as to the adoption of resolutions by the Seller
and Newco to authorize the execution, delivery and performance by the Seller and
Newco of this Agreement and the Transaction Documents to which the Seller or
Newco is a party, certified as of the date of the Closing by an authorized
officer of the Seller and Newco;

(xiii) certificates, dated within 10 days prior to the Closing, as to the good
standing of the Seller and Newco in the states of Delaware and Colorado;

(xiv) a certificate of non-foreign status of the Seller and Newco, which meets
the requirements of Treasury Regulation Section 1.1445-2(b);

(xv) a closing certificate, certifying as to the fact that (i) the
representations and warranties made by the Seller and Newco in this Agreement
are true, correct and complete in all respects as of the Closing Date, as if
made on the Closing Date and (ii) the Seller and Newco have each performed and
complied in all respects with all of their obligations under this Agreement
which are to be performed or complied with by it prior to or on the date of the
Closing; and

(xvi) all other documents reasonably requested by the Buyer to be delivered by
the Seller and Newco in connection with the consummation of the transactions
contemplated by this Agreement.

The items listed in clauses (i) through (xvi) above are together referred to as
the “Transaction Documents”).

(b) The Buyer shall deliver (or cause to be delivered) to the Seller the
following:

(i) the Purchase Price in accordance with Section 3.1(b);

 

14



--------------------------------------------------------------------------------

(ii) a duly executed counterpart signature page to each of the Transaction
Agreements to which the Buyer is a party;

(iii) a certificate, dated within 10 days prior to the Closing, as to the good
standing of the Buyer in Delaware and Colorado;

(iv) a certificate, certifying as to the adoption of resolutions by the Buyer to
authorize the execution, delivery and performance by the Buyer of this Agreement
and the Transaction Documents to which the Buyer is a party, certified as of the
date of the Closing by an authorized officer of the Buyer;

(v) a closing certificate, certifying as to the fact that (i) the
representations and warranties made by the Buyer in this Agreement are true,
correct and complete in all respects as of the Closing Date, as if made on the
Closing Date and (ii) the Buyer has performed and complied in all respects with
all of its obligations under this Agreement which are to be performed or
complied with by it prior to or on the date of the Closing; and

(vi) all other documents reasonably requested by the Seller to be delivered by
the Buyer in connection with the consummation of the transactions contemplated
by this Agreement.

(c) The Buyer and the Seller shall deliver (or cause to be delivered) to the
other Party, as applicable:

(i) a Termination, executed by Trailblazer Pipeline Company, LLC, of the Amended
and Restated Gas Transportation Letter Agreement, dated March 24, 2015, by and
between Trailblazer Pipeline Company, LLC and the Seller;

(ii) the payment by the Seller to Trailblazer Pipeline Company, LLC of the sum
of $1,389,836; and

(iii) a Binding Letter Agreement, executed by Tallgrass Operations, LLC and
Whiting Oil and Gas Corporation.

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to the Buyer as follows:

Section 5.1 Organization and Authority of the Seller; Enforceability. The Seller
is a corporation duly incorporated, validly existing and in good standing under
the laws of the state of Delaware. The Seller has all requisite corporate power
and authority to enter into this Agreement and the other Transaction Documents
and to sell, assign, transfer and convey the Acquired Assets to the Buyer under
this Agreement. The execution, delivery and performance of this Agreement and
the other Transaction Documents by the Seller and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate actions of the Seller. This Agreement and the other
Transaction Documents constitute,

 

15



--------------------------------------------------------------------------------

legal, valid and binding obligations of the Seller enforceable against the
Seller in accordance with their terms, except as may be limited by bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting the rights of
creditors generally and of general principles of equity.

Section 5.2 Consents and Approvals.

(a) Except as set forth on Schedule 5.2(a) (the “Required Consents”), there are
no consents or approvals from or filing with or notice to a Governmental
Authority or other Person necessary or required under any of the terms,
conditions or provisions of any Legal Requirement, any Acquired Contract,
License, Acquired Permit or Surface Lease, or related to the Business or any of
the Acquired Assets or Assumed Liabilities, in order for the Seller to enter
into this Agreement and the Transaction Agreements, to contribute and assign the
Acquired Assets to Newco, to transfer and assign the Membership Interest to the
Buyer, or for Newco to conduct the Business, in the manner conducted by the
Buyer prior to Closing, and own the Acquired Assets following the Closing, and
to otherwise consummate the transactions contemplated hereby and thereby.

(b) The execution and delivery of this Agreement, the Transaction Agreements and
all other agreements, instruments and documents contemplated hereby by the
Seller and the consummation of the transactions contemplated hereby and thereby
will not conflict with or violate or constitute a breach or default under any
applicable Legal Requirements, Orders, the Organizational Documents of the
Seller, or any of the Acquired Contracts, Licenses, Acquired Permits or Surface
Leases, or result in the creation or imposition of any Lien on the Acquired
Assets.

Section 5.3 Title to Acquired Assets.

(a) The Seller has good and marketable title to, free and clear of any Liens,
other than the Permitted Liens, all of the Acquired Assets (other than the
Easements and the Leased Real Property). Upon the consummation of the
transactions contemplated by this Agreement, Newco will have good and marketable
title to the Acquired Assets (other than the Easements and the Leased Real
Property), free and clear of all Liens, except Permitted Liens.

(b) To the Seller’s Knowledge, the Seller has a valid leasehold estate in, free
and clear of any Liens arising by, through or under the Seller (but not
otherwise), other than the Permitted Liens, in all of the Leased Real Property.

Section 5.4 Brokers’ Fees. The Seller has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

Section 5.5 Legal Compliance; Claims. The Seller has operated the Business in
compliance with all Legal Requirements (excluding Environmental Laws as to which
the Seller makes no representations other than as expressly provided in
Section 5.8) applicable to the Acquired Assets, except for non-compliance not
reasonably expected to result in a Material Adverse Effect. There are no Claims
pending, or to the Seller’s Knowledge, threatened against

 

16



--------------------------------------------------------------------------------

the Seller or any of its Affiliates that could otherwise materially and
adversely impact, the Business or the Acquired Assets. Neither the Seller nor
any of its Affiliates has filed or intends to file any Claim against any Person
related to the Business or the Acquired Assets that could reasonably be expected
to result in a Material Adverse Effect.

Section 5.6 Non-Foreign Status. The Seller is not a “foreign person” as that
term is used in Treasury Regulations Section 1.1445-2.

Section 5.7 Permits.

(a) Schedule 5.7 is a true and complete list of all of Permits currently held by
the Seller or pending for application relating to the Business or the Acquired
Assets (the “Acquired Permits”) and if pending, a brief description of the
current status. The Seller is not in default under any such Acquired Permits
except for defaults not reasonably expected to result in a Material Adverse
Effect. The Seller has timely filed applications for the renewal of such
Acquired Permits as may be necessary.

(b) The Seller has provided to the Buyer copies of all Acquired Permits and any
pending Permit applications and proceedings.

Section 5.8 Environmental, Health and Safety Compliance. To the Seller’s
Knowledge:

(a) The Seller and each of its Affiliates are and at all times during the
preceding five years have been in material compliance with all Environmental
Laws and Permits with respect to the Business and the Acquired Assets.

(b) None of the Seller or any of its Affiliates is subject to any Remedial
Actions under any Environmental Laws with respect to the Business or the
Acquired Assets;

(c) The Seller has not been notified in writing by any Governmental Authority
that any of the operations of any of the Acquired Assets is the subject of any
investigation or inquiry by any Governmental Authority evaluating whether any
Remedial Action is needed to respond to a release of any Hazardous Materials or
to the improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Materials.

(d) There are no pending Claims against the Seller or the Seller’s Affiliates
related to, or in respect of, the Business or the Acquired Assets, and there are
no threatened Claims against the Seller or the Seller’s Affiliates related to,
or in respect of, the Business or Acquired Assets, under any Environmental Law
or that may result in any Environmental Costs and Liabilities. None of the
Seller or any of its Affiliates has entered into any settlement agreement,
consent decree, order or other similar Contract related to any Environmental Law
with respect to the Business or Acquired Assets.

(e) Except for Razor 26 and Wild Horse, the SWD Wells have never been operated
and neither the Seller nor any other Person has disposed of any produced water
or other Hazardous Materials in any of the SWD Wells.

 

17



--------------------------------------------------------------------------------

Section 5.9 Real Property Matters.

(a) Except as set forth on Schedule 5.9(a), the Seller does not own any real
property in fee related to, used in, or held for use in connection with the
Business.

(b) The Seller has provided the Buyer with true and complete copies of the
Surface Leases. The Surface Leases have not been amended or modified except
pursuant to a written document, copies of which have been delivered to the
Buyer. The Surface Leases are in full force and effect and are enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Laws relating to creditors’ rights generally and by general principles of
equity. Neither the Seller nor, to the Seller’s Knowledge, any other party to
the Surface Leases is in default thereunder, and the Seller has not received any
notice of default under any of the Surface Leases. The Seller enjoys peaceful
and undisturbed possession of the Leased Real Property and no other Person has
right to possession of any of the Leased Real Property, other than as may be
provided in the instruments creating the Leased Real Property.

(c) The Seller is granting to Newco the License to use all easements, rights of
way and associated rights and appurtenances related to, used or held for use in
connection with the Business and the Acquired Assets (collectively, the
“Easements”), including any Easements that the Seller has obtained in
anticipation of any future expansions or extensions to the System within the
Dedicated Acreage. Schedule 5.9(c) sets forth a true, complete and correct list
of all Easements. None of the Easements have been amended, terminated or expired
except as set forth on Schedule 5.9(c). All Easements have been recorded in the
applicable county clerk and recorder’s office (or applicable memoranda recorded
if the Easements are not to be recorded). Any amendments contemplated by the
Easements that may show completed infrastructure (sometimes referred to as “as
builts”) have been recorded in the applicable county clerk and recorder’s
office. The Easements allow the operation of the Business as conducted by
Seller, and Newco’s intended use of the System. The Seller has obtained any
needed third party consents of prior lienholders, tenants, or other interest
holders for the Easements. The Seller is not a party to any Contracts granting
to any third party the right of use or occupancy of any portion of the
Easements. The Seller has not granted any outstanding options or rights of first
refusal to purchase the Easements, or any portion thereof or interest therein.

Section 5.10 Taxes. The Seller has duly and timely prepared and filed with the
appropriate Tax Authorities all Tax Returns required to be filed with respect to
the Business or the Acquired Assets with such Tax Authorities on or before the
Closing Date, and all such Tax Returns are true, correct, and complete in all
material respects. All Taxes required to be paid by the Seller (whether or not
shown to be due on any such Tax Return) with respect to the Business or the
Acquired Assets have been fully paid or will be paid in full on or before the
Closing Date, and all Taxes that are required to be withheld or collected by the
Seller, and that, if not duly and timely withheld or collected, could result in
a Lien against the Acquired Assets, have been duly withheld and collected and,
to the extent required, have been paid to the appropriate Tax Authority or
properly deposited as required by applicable Legal Requirements. No Tax
Authority is asserting or, to the Seller’s Knowledge, has threatened to assert
any audit, Claim, deficiency or assessment, or proposed (formally or informally)
any adjustment, for any Taxes against the Seller with respect to the Acquired
Assets. Except as otherwise provided in this

 

18



--------------------------------------------------------------------------------

Agreement as to obligations of the Seller for apportionment, sharing and payment
of Taxes by and between the Seller and Newco, there is no Tax sharing agreement,
Tax indemnity obligation or similar Contract, arrangement, understanding or
practice with respect to Taxes (including any advance pricing agreement, closing
agreement or other arrangement relating to Taxes) that will require any payment
by the Seller as a result of the sale of the Acquired Assets.

Section 5.11 Contracts. Schedule 5.11 sets forth a true, complete and correct
list of all Contracts related to the Business or the Acquired Assets, other than
the Surface Leases (collectively, the “Acquired Contracts”). True, complete and
correct copies of the Acquired Contracts have been delivered to Buyer. Each of
the Acquired Contracts is a valid and binding obligation of the Seller and, to
the Knowledge of the Seller, the other parties thereto, enforceable against the
other parties thereto in accordance with its terms, except as may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar Legal Requirements
affecting the rights of creditors generally and of general principles of equity.
To the Seller’s Knowledge, no event has occurred that would, on notice or lapse
of time or both, entitle the counterparty to any Acquired Contract to terminate
such Contract or otherwise exercise any remedy under such Contract or impose any
Lien on any of the Acquired Assets. The Seller is not, nor has it received any
notice from any Person alleging that it is in breach, default or violation under
any Acquired Contract, and to the Seller’s Knowledge, no event has occurred or
not occurred, which with notice or the lapse of time or both would constitute a
breach, default, or violation of any term, condition or provision of any
Acquired Contract by any other Person.

Section 5.12 Operation of Razor 26 and Wild Horse. The Seller has not received
any written communication from any Person or Governmental Authority that alleges
that Razor 26 or Wild Horse or the Seller’s operation thereof is not in
compliance in any material respect with any applicable Legal Requirements.

Section 5.13 No Other Warranties. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN THIS ARTICLE 5 AND IN THE TRANSACTION DOCUMENTS, THE BUYER
ACKNOWLEDGES THAT NEWCO IS ACQUIRING THE ACQUIRED ASSETS ON AN “AS IS, WHERE IS”
BASIS, WITHOUT REPRESENTATION AND WARRANTY AND WITHOUT RELIANCE ON ANY
INFORMATION PROVIDED TO OR ON BEHALF OF THE BUYER BY THE SELLER OR ANY THIRD
PARTY, WHETHER VERBAL OR IN WRITING, AND WHETHER CONTAINED HEREIN, INCLUDING IN
A DISCLOSURE SCHEDULE, OR OTHERWISE. THE SELLER EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES OF ANY NATURE, WHETHER EXPRESS, IMPLIED OR STATUTORY INCLUDING,
WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR CONFORMANCE TO SPECIFICATIONS.

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer hereby represents and warrants to the Seller as follows:

Section 6.1 Organization and Authority of the Buyer; Enforceability. The Buyer
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Buyer has all requisite
limited liability company power and

 

19



--------------------------------------------------------------------------------

authority to enter into this Agreement and the other Transaction Documents to
which it is a party and to perform its obligations hereunder and thereunder. The
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party by the Buyer and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary limited liability company action of the Buyer. This Agreement and the
Transaction Documents to which it is a party will constitute legal, valid and
binding obligations of the Buyer enforceable against the Buyer in accordance
with their terms, except as may be limited by bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the rights of creditors
generally and of general principles of equity.

Section 6.2 Noncontravention. The execution and delivery of this Agreement and
all other agreements, instruments and documents contemplated hereby by the Buyer
and the consummation of the transactions contemplated hereby and thereby will
not materially conflict with or violate or constitute a material breach or
default under any Legal Requirements or Orders applicable to the Buyer or the
Organizational Documents of the Buyer.

Section 6.3 Brokers’ Fees. The Buyer has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement or the Transaction Documents.

Section 6.4 Consents. No consents, approvals or authorizations, from any
Governmental Authority or other Person, are required to be obtained or made by
the Buyer in connection with the execution, delivery, performance, validity and
enforceability of this Agreement or any Transaction Documents that have not been
obtained or made prior to the Closing.

Section 6.5 Financial Capacity. On the day of Closing, the Buyer shall have
available cash funds in an amount that are sufficient to pay the Purchase Price
and to make all other cash payments, as required by and in accordance with this
Agreement.

Section 6.6 Independent Evaluation. The Buyer represents that it is
sophisticated in the evaluation, purchase, operation and ownership of fresh
water and produced water gathering systems and salt water disposal wells and
related properties. In making its decision to enter into this Agreement and to
consummate the transaction contemplated herein, the Buyer represents that it has
been permitted to conduct all due diligence inspections and review that it
desired to conduct and relied solely on its own independent investigation and
evaluation of the Acquired Assets.

ARTICLE 7 COVENANTS

Section 7.1 Public Announcements. The Buyer and the Seller shall not issue any
press release or respond to any press inquiry with respect to this Agreement or
the transactions contemplated hereby without the prior approval of the other
party (which approval will not be unreasonably withheld, conditioned or
delayed); provided, however, that any party may make any public disclosure with
respect to this Agreement or the transactions contemplated hereby it believes in
good faith is required by applicable Legal Requirements or any listing or
trading agreement concerning its, or any of its Affiliates’, publicly-traded
securities (in which case the

 

20



--------------------------------------------------------------------------------

disclosing party will use its reasonable efforts to advise the other party prior
to making the disclosure, unless the name of the other party will not be used in
the disclosure and the other party will not be directly or indirectly identified
in the disclosure).

Section 7.2 Consents to Transfers.

(a) The Seller shall obtain and deliver to Newco at the Closing the Required
Consents and any other consents as are or may be (i) required to allow the
assignment to Newco of all right, title and interest in, to, and under any
Contract, Surface Lease or Permit included in the Acquired Assets, (ii) relating
to the Business or (iii) otherwise triggered by the transactions contemplated by
this Agreement; provided, however, that to the extent any such Contract, Surface
Lease or Permit is not capable of being assigned without the consent or waiver
of the other party thereto or any third party (including any Governmental
Authority) which is not obtained prior to the Closing, or if such assignment or
attempted assignment would constitute a breach thereof or a violation of any
Legal Requirement or Order, this Agreement shall not constitute an assignment or
an attempted assignment of such Contracts, Surface Leases or Permits.

(b) To the extent that such Required Consents and any other such consents and
waivers are not obtained by the Seller under this Agreement, to the extent
permitted by Legal Requirements, this Agreement shall constitute an equitable
assignment to Newco of all rights, benefits, title and interest in and to such
Contracts, Surface Leases and Permits, and Newco shall be deemed to be the
Seller’s agent for the purpose of completing, fulfilling and discharging all of
the Seller’s rights and liabilities arising after the Closing Date under such
Contracts, Surface Leases and Permits, and the Seller shall take all necessary
steps and actions to provide Newco with the benefits of such Contracts, Surface
Leases and Permits and shall maintain such Contracts, Surface Leases and Permits
in full force and effect following the Closing Date.

(c) Without limiting the foregoing, as promptly as possible following the
Closing, the Seller and its Affiliates shall execute any and all documents
required by any Governmental Authority, if any, to (i) transfer the “Operator of
Record” designation for the SWD Wells to Newco or the Buyer’s designee and
(ii) obtain commercial permits for the SWD Wells in the name of Newco or the
Buyer’s designee. To the extent required, the Seller and its Affiliates shall
promptly assist Newco and the Buyer in obtaining any additional Permits
reflecting Newco, the Buyer or an Affiliate thereof as the new “Operator of
Record” for the SWD Wells and having the status of commercial saltwater disposal
wells. This includes working with all Governmental Authorities to promptly have
such Permits amended or re-submitted in order to transfer or receive new Permits
reflecting Newco or the Buyer’s designee as the “Operator of Record” for the SWD
Wells as commercial saltwater disposal wells. The Seller and its Affiliates
agree not to take any action which could impede the transfer of such Permits to
Newco or the Buyer or the granting of new Permits for the benefit of the Buyer
in accordance with the foregoing.

 

21



--------------------------------------------------------------------------------

Section 7.3 Easements.

(a) In addition to the Seller’s obligations under Section 7.2, the Seller shall
obtain and deliver to Newco at the Closing any consents as are required to allow
the granting of the License to Newco or otherwise required by the transactions
contemplated by this Agreement. To the extent the License of any Easement is not
capable of being granted without the consent or waiver of the other party
thereto or any third party (including any Governmental Authority) and such
consent or waiver is not obtained at or prior to the Closing, or if such
assignment or attempted assignment would constitute a breach thereof or a
violation of any Legal Requirement or order, this Agreement shall not constitute
a granting of the License or an attempted granting of the License for such
Easement.

(b) To the extent that such consents and waivers related to the License of any
Easements are not obtained by the Seller under this Agreement, this Agreement,
to the extent permitted by Legal Requirements, shall constitute an equitable
grant of the License by the Seller to Newco of the rights and benefits in and to
such Easements, and the Seller shall take all necessary steps and actions to
provide Newco with the benefits of such License and shall maintain such
Easements in full force and effect following the Closing Date; and Newco shall
assume and be subject to all liabilities and obligations of such License. The
Seller shall continue (in consultation with Newco) obtaining such consents and
waivers missing post-Closing at the Seller’s sole cost and expense.

ARTICLE 8 FURTHER ASSURANCES

Each party shall, from time to time at the reasonable request of the other party
hereto, and without further consideration, execute and deliver such other
instruments of sale, transfer, conveyance, assignment, clarification and
termination, and take such other action as the party making the request may
reasonably require to effectuate the intentions of the parties and the
transactions contemplated hereunder and related hereto (including that the
Seller shall continue to make available its records post-Closing to the Buyer
and Newco regarding the Acquired Assets). The Seller intends to convey the
Acquired Assets to Newco as of the Closing, and Newco intends to assume the
Assumed Liabilities as of the Closing; provided, however, if it is determined
after Closing that: (a) any of the Acquired Assets were not in fact conveyed to
Newco, and that any Acquired Assets are incorrectly held in the name of the
Seller, (b) the title to any Excluded Asset is incorrectly in the name of Newco,
(c) any Assumed Liability was not properly assumed by Newco or (d) any Excluded
Liabilities were incorrectly assumed by Newco, then the parties shall take all
such action necessary to promptly and correctly convey any such Acquired Assets
to Newco, or any such part of the Excluded Assets to the Seller, or to cause
Newco to promptly and correctly assume any such Assumed Liabilities or to cause
the Seller to promptly and correctly assume any such Excluded Liabilities.

ARTICLE 9 TAX MATTERS

Section 9.1 Audits and Contests.

(a) After the Closing, the Seller shall promptly notify the Buyer in writing of
the proposed assessment or the commencement of any Tax audit or administrative
or judicial

 

22



--------------------------------------------------------------------------------

proceeding or of any demand or claim on the Seller or Newco (a “Contest”) which,
if determined adversely to the taxpayer or after the lapse of time, could be
result in additional Taxes imposed on Newco or the Buyer or be grounds for
indemnification by the Seller. Such notice shall contain factual information (to
the extent known to the Seller) and describe the asserted Tax liability in
reasonable detail and shall include copies of any notice or other document
received from any Taxing Authority in respect of any such asserted Tax
liability.

(b) With respect to any Contest involving any taxable period all or any portion
of which is after the Closing, the Buyer shall direct and control, through
counsel of its own choosing, such Contest; provided, that that Seller may elect
to direct a Contest if the Seller acknowledges in writing its liability for all
Taxes, Losses, or other amounts payable with respect thereto, by notice to the
Buyer within 15 days after delivery of the notice of the Contest, in which case
the Buyer shall cooperate, at the Seller’s expense, in each phase of such
Contest. If the Seller does not elect to direct the Contest, the Buyer shall
control of such Contest.

Section 9.2 Certificates. The Buyer, Newco and the Seller further agree, upon
request, to use commercially reasonable efforts to obtain any certificate or
other document from any Taxing Authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including, but
not limited to, with respect to the transactions contemplated hereby).

Section 9.3 Other Tax Matters.

(a) The Seller hereby agrees to be liable for and to indemnify and hold the
Buyer Indemnitees harmless from and against, and pay to the Buyer Indemnitees
the amount of, any and all Losses in respect of (i) all Taxes of the Seller or
relating to the Acquired Assets, Newco (or any predecessor) (A) for any taxable
period ending prior to the Closing, and (B) for the portion of any Straddle
Period ending at the close of business on the Closing Date (determined as
provided in Section 9.3(d)); or (ii) any and all Taxes imposed on any member of
a consolidated, combined or unitary group of which the Seller (or any
predecessor) is or was a member on or prior to the Closing Date; or (iii) the
failure to perform any covenant contained in this Agreement with respect to
Taxes. Any claim for indemnity under Section 9.3(a)(iii) may be made at any time
prior to thirty (30) days after the expiration of the applicable statute of
limitations.

(b) The Seller shall file or cause to be filed the Tax Returns relating to the
Acquired Assets, Newco or the Business that relate to a Pre-Closing Tax Period
or that relate to a Straddle Period if such Tax Returns are due prior to the
Closing and, pay or cause to be paid all Taxes shown due thereon. All Tax
Returns described in this Section 9.3(b) shall be prepared in a manner
consistent with prior practice.

(c) Following the Closing, the Buyer shall cause to be timely filed all Tax
Returns (other than those described in Section 9.3(b)) related to the Acquired
Assets, Newco and the Business that relate to a Straddle Period or a
Post-Closing Tax Period as may be due after the Closing and, subject to the
right of payment from the Seller under Section 9.3(a), pay or cause to be paid
all Taxes shown as due on such Tax Returns or that may otherwise become due.

 

23



--------------------------------------------------------------------------------

(d) If any Tax (or Tax refund) relates to a period that begins before and ends
after the Closing Date (a “Straddle Period”), the parties shall use the
following conventions for determining the portion of such Tax (or Tax refund)
that relate to a Pre-Closing Tax Period and which relates to a Post-Closing Tax
Period: (i) in the case of property Taxes and other similar Taxes imposed on a
periodic basis, the amount of Taxes (or Tax refunds) attributable to the
Pre-Closing Tax Period shall be determined by multiplying the Taxes for the
entire period by a fraction, the numerator of which is the number of calendar
days in the portion of the period ending on the Closing Date and the denominator
of which is the number of calendar days in the entire period, and the remaining
amount of such Taxes (or Tax refunds) shall be attributable to the Post-Closing
Tax Period; and (ii) in the case of all other Taxes, the amount of Taxes (or Tax
refunds) attributable to the Pre-Closing Tax Period shall be determined as if a
separate return was filed for the period ending as of the end of the day on the
Closing Date using a “closing of the books methodology,” and the remaining
amount of the Taxes (or Tax refunds) for such period shall be attributable to
the Post-Closing Tax Period; provided, however, that for purposes of clause
(ii), exemptions, allowances, or deductions that are calculated on an annual
basis (including depreciation and amortization deductions) shall be apportioned
between the Pre-Closing Tax Period and the Post-Closing Tax Period in proportion
to the number of days in each such period.

(e) The Buyer, Newco and the Seller shall (i) assist in the preparation and
timely filing of any Tax Return (including any claim for a Tax refund) relating
to the Acquired Assets, Newco and the Business; (ii) assist in any audit or
other proceeding with respect to Taxes or Tax Returns relating to the Acquired
Assets, Newco and the Business; (iii) make available any information, records,
or other documents relating to any Taxes or Tax Returns relating to the Acquired
Assets, Newco or the Business; (iv) provide any information required to allow
the other Party to comply with any information reporting or withholding
requirements contained in the Code or other applicable Tax Legal Requirements;
and (v) provide certificates or forms, and timely execute any Tax Returns that
are necessary or appropriate to establish an exemption for (or reduction in) any
Transfer Tax.

(f) Should any Taxing Authority impose or assess any Colorado sales or use tax
or documentary fee due as a result of the transfer of the Acquired Assets to
Newco or the sale of the Membership Interest by the Seller to the Buyer, such
taxes shall be paid by the Buyer.

ARTICLE 10 INDEMNIFICATION

Section 10.1 Survival. The representations and warranties contained in this
Agreement shall terminate upon the expiration of 180 days following the Closing;
provided, however, that (a) the representations and warranties contained in
Section 5.1, Section 5.4, Section 6.1, and Section 6.3 (collectively, the
“Fundamental Representations”) shall survive indefinitely. Any representation
and warranty that would otherwise terminate in accordance with the immediately
preceding sentence shall continue to survive if notice of an Indemnity Claim has
been timely given under this Article 10 on or prior to the applicable
termination date until the claim for indemnification asserted therein has been
satisfied or otherwise resolved as provided in this Article 10, but only with
respect to the matter set forth in such notice. All covenants contained in this
Agreement shall survive indefinitely or for the period explicitly specified
therein.

 

24



--------------------------------------------------------------------------------

Section 10.2 Indemnification Provisions for Benefit of the Buyer and Newco.
Subject to the other terms and conditions of this Article 10, the Seller shall
indemnify, defend and hold harmless each of the Buyer, Newco and each of their
respective Affiliates, Representatives, shareholders, members, managers,
partners, officers, directors, employees, contractors, and agents (collectively,
the “Buyer Indemnitees”) against any and all Losses incurred or sustained by, or
imposed upon, the Buyer Indemnitees arising out of, related to, or resulting
from:

(a) any breach by the Seller of any of the representations or warranties of the
Seller contained in this Agreement;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Seller pursuant to this Agreement;

(c) any Excluded Liability; or

(d) any costs and expenses incurred by the Seller in connection with (i) the SWD
Wells prior to Closing or (ii) the installation of pumps and automated valves
within the System and the related service drop to provide permanent electricity
that is required to service such assets prior to Closing.

Section 10.3 Indemnification Provisions for Benefit of the Seller. Subject to
the other terms and conditions of this Article 10, the Buyer and Newco shall
indemnify, defend, and hold harmless each of the Seller and its Affiliates and
Representatives, and each of their respective shareholders, members, managers,
partners, officers, directors, employees, contractors, and agents (collectively,
the “Seller Indemnitees”) against any and all Losses incurred or sustained by,
or imposed upon, the Seller Indemnitees arising out of, related to, or resulting
from:

(a) any breach by the Buyer of any of the representations or warranties of the
Buyer contained in this Agreement;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Buyer pursuant to this Agreement; or

(c) any Assumed Liability.

Section 10.4 Certain Limitations Indemnification.

(a) Neither the Buyer Indemnitees nor the Seller Indemnitees shall be entitled
to indemnity from and against any Losses for which a Party has an
indemnification obligation hereunder: (i) until the Buyer Indemnitees or the
Seller Indemnitees, as applicable, have suffered aggregate Losses, by reason of
all such breaches in excess of $100,000 (the “Deductible”) (after which point
the Buyer Indemnitees or the Seller Indemnitees, as applicable, shall be
entitled to indemnity only for Losses in excess of the Deductible), and (ii) for
an aggregate amount in excess of $15,000,000.

 

25



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, the limitations
set forth in Section 10.4(a) shall not apply to Losses: (i) based upon fraud,
intentional misrepresentation, willful breach or criminal matters or
(ii) related to any claim for indemnification by any Party under Section 10.2(d)
of this Agreement.

(c) Notwithstanding anything in this Agreement to the contrary, no claim for
indemnification by any Party against any other Party under Sections 10.2(b),
10.2(c), 10.3(b) and 10.3(c) of this Agreement may be made after the expiration
of one (1) year following the Closing Date.

Section 10.5 Notice of Claims; Resolution of Conflicts.

(a) Any party hereto seeking indemnification (the “Indemnified Party”) must give
the other party (the “Indemnifying Party”) notice within the time periods set
forth in Section 10.1 above of any Claim for Losses (i) stating the aggregate
amount of the Losses or an estimate thereof, in each case to the extent known or
determinable at such time, and (ii) the nature of the misrepresentation, breach
or Claim to which such item is related (such notice, a “Indemnity Claim”).

(b) If the Indemnifying Party objects in writing to any Indemnity Claim by the
Indemnified Party, the Indemnifying Party shall have 10 days from the receipt of
such Indemnity Claim to respond in a written statement, which objection shall
state with reasonable particularity the Claims or Losses to which the
Indemnifying Party objects. If the Indemnifying Party fails to so object within
such 10-day period, or objects to only a portion of the Claims or Losses
specified in such Indemnity Claim, the Indemnifying Party shall be liable for
the Indemnity Claim or portion thereof to which it has not objected, along with
all associated Losses (subject to the limitations contained herein). With
respect to any dispute as to any Indemnity Claim, the Seller and the Buyer (or
Newco) shall attempt in good faith for 30 days to agree upon the rights of the
respective parties with respect to each of such Indemnity Claim.

(c) If the Buyer (or Newco) and the Seller cannot reach an agreement pursuant to
Section 10.5(b) regarding any Indemnity Claim, then either party may commence
litigation.

(d) Indemnity Claims for Losses the validity and amount of which have been the
subject of a final judicial determination by a Governmental Authority of
competent jurisdiction, after the expiration of the time in which to appeal
therefrom, and Claims or Losses the validity and amount of which shall have
either not been objected to within the 10-day period provided in
Section 10.5(b), or have been settled between the parties, are hereinafter
referred to, collectively, as “Agreed Claims”. Within 10 days of the
determination of the amount of any Agreed Claims, (i) if the Buyer or Newco is
the Indemnified Party, then the Seller shall pay to the Buyer or Newco, as
applicable, an amount equal to the Agreed Claim by wire transfer in immediately
available funds to the bank account or accounts designated by the Buyer or Newco
in a notice to the Seller, or (ii) if the Seller is the Indemnified Party, then
the Buyer or Newco shall pay to the Seller an amount equal to the Agreed Claim
by wire transfer in immediately available funds to the bank account or accounts
designated by the Seller in a notice to the Buyer or Newco.

 

26



--------------------------------------------------------------------------------

Section 10.6 Matters Involving Third Parties.

(a) If an Indemnified Party is subject to any Claim by a third party with
respect to any matter which may give rise to a claim for indemnification
hereunder (a “Third Party Claim”), then the Indemnified Party shall notify the
Indemnifying Party with reasonable promptness after receiving notice of such
Claim; provided, however, that (i) no delay on the part of the Indemnified Party
in notifying the Indemnifying Party shall relieve the Indemnifying Party from
any obligation hereunder unless, and then solely to the extent that, the
Indemnifying Party is actually and materially prejudiced thereby; and (ii) any
such notice might be delivered within the time periods set forth in Section 10.1
above.

(b) If the Indemnifying Party acknowledges in writing its obligation to
indemnify the Indemnified Party against any and all Losses (subject to
Section 10.4) that may result from a Third Party Claim pursuant to the terms of
this Agreement, the Indemnifying Party shall have the right, upon notice to the
Indemnified Party within 15 days of receipt of notice from the Indemnified Party
of the commencement of such Third Party Claim, to assume the defense thereof at
the expense of the Indemnifying Party with counsel selected by the Indemnifying
Party and reasonably satisfactory to the Indemnified Party. The Indemnifying
Party shall be liable for the fees and expenses of counsel employed by the
Indemnified Party for any period during which the Indemnifying Party has failed
to assume the defense thereof. If the Indemnifying Party does not expressly
elect to assume the defense of such Third Party Claim within the time period and
otherwise in accordance with the first sentence of this Section, the Indemnified
Party shall have the sole right to assume the defense of and to settle such
Third Party Claim. If the Indemnifying Party assumes the defense of such Third
Party Claim, the Indemnified Party shall have the right to employ separate
counsel and to participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the Indemnified Party unless (i) the
employment of such counsel shall have been specifically authorized in writing by
the Indemnifying Party or (ii) the named parties to the Third Party Claim
(including any impleaded parties) include both the Indemnified Party and the
Indemnifying Party, and the Indemnified Party reasonably determines that
representation by counsel to the Indemnifying Party of both the Indemnifying
Party and such Indemnified Party may present such counsel with a conflict of
interest. If the Indemnifying Party assumes the defense of any Third Party
Claim, the Indemnified Party shall, at the Indemnifying Party’s expense,
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party all witnesses, pertinent records, materials and information
in the Indemnified Party’s possession or under the Indemnified Party’s control
relating thereto as is reasonably required by the Indemnifying Party. If the
Indemnifying Party assumes the defense of any Third Party Claim, the
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, enter into any settlement or compromise or consent to the
entry of any judgment with respect to such Third Party Claim if such settlement,
compromise or judgment (i) involves a finding or admission of wrongdoing,
(ii) does not include an unconditional written release by the claimant or
plaintiff of the Indemnified Party from all liability in respect of such Third
Party Claim or (iii) imposes equitable remedies or any obligation on the
Indemnified Party other than solely the payment of money damages for which the
Indemnified Party will be indemnified hereunder.

 

27



--------------------------------------------------------------------------------

Section 10.7 Certain Additional Provisions Relating to Indemnification.

(a) After the Closing, except for in the case of fraud, the indemnification
provisions set forth in this Article 10 shall constitute the sole and exclusive
recourse and remedy available to the parties hereto with respect to the breach
of this Agreement.

(b) All payments by an Indemnifying Party under this Article 10 shall be treated
as an adjustment to the Purchase Price for all foreign, federal, state and local
income Tax purposes.

ARTICLE 11 MISCELLANEOUS

Section 11.1 Expenses. Except as otherwise provided herein, each of the parties
hereto agrees to be responsible for its own costs incurred by it incident to the
performance of its obligations hereunder, without right of reimbursement from
the other, whether or not the transactions contemplated by this Agreement shall
be consummated, including those costs incident to the preparation of this
Agreement, and the fees and disbursements of legal counsel, accountants and
consultants employed by the respective parties in connection with the
transactions contemplated by this Agreement.

Section 11.2 Assignment. This Agreement may not be assigned by operation of law
or otherwise by either party without the prior written consent of the other
party; provided, however, that the Buyer and Newco, as applicable, may assign
this Agreement to any Affiliate of the Buyer or Newco, as applicable, without
the prior consent of the Seller; provided, such assignment shall not release the
Buyer or Newco from any of its obligations or liabilities under this Agreement.
Any attempted assignment of this Agreement in contravention of this Section 11.2
will be void ab initio.

Section 11.3 Governing Law; Venue. This Agreement shall be construed,
interpreted and the rights of the parties determined in accordance with the laws
of the State of Colorado, without regard to any choice of law rules that would
require the application of the laws of any other jurisdiction. Each of the
parties irrevocably agrees that any Claim arising out of or relating to this
Agreement brought by the other party or its successors or assigns shall be
brought and determined in any Colorado state or federal court sitting in the
City and County of Denver, Colorado, and each of the parties hereby irrevocably
submits to the exclusive jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
such Claim arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any Claim
relating thereto except in the courts described above, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court as described herein. Each of the parties further
agrees that notice as provided herein shall constitute sufficient service of
process and the parties further waive any argument that such service is
insufficient. Each of the parties hereby irrevocably and unconditionally waives,
and agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any Claim arising out of or relating to this Agreement or the
transactions contemplated hereby, (a) any claim that it is not personally
subject to the jurisdiction of the state or federal courts in Denver, Colorado
as described herein for any reason, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from

 

28



--------------------------------------------------------------------------------

any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the Claim in any such court
is brought in an inconvenient forum, (ii) the venue of such Claim is improper or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts.

Section 11.4 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 11.5 Amendment and Modification. No amendment, modification, waiver,
replacement, termination, or cancellation of any provision of this Agreement
will be valid, unless the same will be in writing and signed by the Buyer, Newco
and the Seller.

Section 11.6 Notices. All notices, requests, demands and other communications
hereunder shall be made in writing. Notices, requests, demands and other
communications shall be deemed to be duly given upon the date of delivery, if
delivered by hand; upon the date of sending, if delivered by email to the email
address set forth below (with written confirmation of delivery); upon the third
Business Day after mailing, if mailed by certified or registered mail with
postage prepaid; or upon the first Business Day after dispatch, if sent by
nationally-recognized overnight courier as follows:

If to the Seller:

Whiting Oil and Gas Corporation

1700 Broadway, Suite 2300

Denver, CO 80290

Attention: Bruce DeBoer, V.P., General Counsel and Secretary

Email: bruced@whiting.com

If to the Buyer or Newco:

BNN Redtail, LLC

370 Van Gordon Street

Denver, CO 80228

Attention: Jeff Nelson and Adam Schiche

Email: jeff.nelson@bnn-energy.com; adam.schiche@tallgrassenergyllp.com

With a copy to (which shall not constitute notice):

Holland & Hart LLP

555 17th Street, Suite 3200

Denver, CO 80202

Attention: Sam Edwards

Email: SEEdwards@hollandhart.com

or to such other addresses as any party may provide to the other parties in
writing.

 

29



--------------------------------------------------------------------------------

Section 11.7 Entire Agreement. This Agreement, together with the Transaction
Documents and Exhibits, attachments, and schedules hereto and thereto, and the
certificates, agreements, documents, instruments and writings that are delivered
pursuant hereto, constitutes the entire agreement and understanding of the
Buyer, Newco and the Seller in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or
between the Buyer, Newco and the Seller, written or oral, to the extent they
relate in any way to the subject matter hereof or the transactions contemplated
hereby.

Section 11.8 Successors. This Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and to their respective successors and
permitted assigns.

Section 11.9 Counterparts. This Agreement may be executed by electronic means
and in one or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

Section 11.10 Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided,
that if any provision of this Agreement, as applied to any party or to any
circumstance, is adjudged by a Governmental Authority not to be enforceable in
accordance with its terms, the parties agree that the Governmental Authority
making such determination will have the power to modify the provision in a
manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its reduced form, such provision will
then be enforceable and will be enforced.

Section 11.11 Headings. The headings used in this Agreement are for convenience
only and shall not constitute a part of this Agreement.

Section 11.12 Disclosure of Tax Treatment and Structure. Notwithstanding
anything in this Agreement or the documents or agreements contemplated hereby to
the contrary, the parties (and each employee, Representative or other agent of
the parties) may disclose to the U.S. Internal Revenue Service or other relevant
Governmental Authority, without limitation of any kind, the U.S. federal income
tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to the parties relating to such tax treatment and
tax structure, such disclosure to be permissible as of the date of the execution
of this Agreement. Furthermore, nothing contained in this agreement shall
restrict the ability of a party to consult a tax advisor of its own choosing
with respect to the transactions contemplated by this Agreement.

(Signature page to follow)

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be duly executed as of the day and year first above written.

 

SELLER: WHITING OIL AND GAS CORPORATION   By:  

/s/ James J. Volker

  Name:   James J. Volker   Title:   President and Chief Executive Officer
NEWCO: BNN WESTERN, LLC   By:   Whiting Oil and Gas Corporation   Its:   Sole
Member   By:  

/s/ James J. Volker

  Name:   James J. Volker   Title:   President and Chief Executive Officer
BUYER: BNN REDTAIL, LLC   By:  

/s/ David G. Dehaemers, Jr.

  Name:   David G. Dehaemers, Jr.   Title:   Chief Executive Officer

 

(Purchase and Sale Agreement)



--------------------------------------------------------------------------------

SCHEDULES

These Schedules are provided pursuant to the Transfer, Purchase and Sale
Agreement (together with all Schedules and Exhibits thereto, the “Purchase
Agreement”), dated as of December 16, 2015, by and among Whiting Oil and Gas
Corporation, a Delaware corporation (the “Seller”), BNN Western LLC, a Delaware
limited liability company (“BNN Western”) and BNN Redtail LLC, a Delaware
limited liability company (“Buyer”). Capitalized terms not otherwise defined in
these Schedules shall have the respective meanings given to them in the Purchase
Agreement.

In addition, the disclosure of any item in these Schedules is subject to the
following terms and conditions:

 

  (a) All references to Section numbers are to Sections of the Purchase
Agreement, unless otherwise stated.

 

  (b) The headings and descriptions of representations, warranties and covenants
herein are for descriptive purposes and convenience of reference only and should
not be deemed to affect such representations, warranties, or covenants or to
limit the exceptions made hereby or the provisions hereof.

 

  (c) The disclosure of any item in these Schedules will not be deemed or
interpreted to broaden or narrow the Seller’s representations and warranties,
obligations, covenants, conditions or agreements contained in the Purchase
Agreement.

 

  (d) The disclosure of any item in these Schedules does not waive any
attorney-client privilege associated with such item or information or any
protection afforded by the work-product doctrine with respect to any of the
matters disclosed or discussed herein.

 

  (e) The information and disclosure contained in each section of these
Schedules shall be deemed to be disclosed in any other sections of these
Schedules only to the extent that such information and/or disclosure is
specifically incorporated by reference into any other sections of these
Schedules.

 

  (f) Notwithstanding any provision set forth herein, the disclosures in these
Schedules shall not be deemed to revise, modify or alter any term of the
Purchase Agreement.



--------------------------------------------------------------------------------

Schedule 1.1

DEDICATED ACREAGE AREA

6th Principal Meridian

Weld County, Colorado

 

Township 6N – Range 61W    Township 10N – Range 56W Township 6N – Range 62W   
Township 10N – Range 57W    Township 10N – Range 58W Township 7N – Range 56W   
Township 10N – Range 59W Township 7N – Range 57W    Township 10N – Range 60W
Township 7N – Range 58W    Township 10N – Range 61W Township 7N – Range 59W   
Township 10N – Range 62W Township 7N – Range 60W    Township 7N – Range 61W   
Township 11N – Range 56W Township 7N – Range 62W    Township 11N – Range 57W   
Township 11N – Range 58W Township 8N – Range 56W    Township 11N – Range 59W
Township 8N – Range 57W    Township 11N – Range 60W Township 8N – Range 58W   
Township 11N – Range 61W Township 8N – Range 59W    Township 11N – Range 62W
Township 8N – Range 60W    Township 8N – Range 61W    Township 12N – Range 56W
Township 8N – Range 62W    Township 12N – Range 57W    Township 12N – Range 58W
Township 9N – Range 56W    Township 12N – Range 59W Township 9N – Range 57W   
Township 12N – Range 60W Township 9N – Range 58W    Township 12N – Range 61W
Township 9N – Range 59W    Township 12N – Range 62W Township 9N – Range 60W   
Township 9N – Range 61W    Township 9N – Range 62W   



--------------------------------------------------------------------------------

Schedule 2.1(a)

THE SYSTEM

FRESH WATER SYSTEM

 

  •   Seven (7) Fresh Water Ponds

The Redtail Fresh Water Storage and Distribution System is a network of 7
interconnected fresh water storage ponds, with a total storage capacity of 2.46
MM BBLs. There are two additional storage ponds (Ponds E and G) that have not
been built, but are permitted for an additional 1.5 MM BBLs of storage. The pond
sizes vary between 100,000 to 656,000 bbls capacity depending on the pond.
Please reference Schedule 2.1(e) for a more detailed description of each pond.

 

•    Pond A:

   Active

•    Pond B:

   Active

•    Pond C:

   Active

•    Pond D:

   Active

•    Pond F:

   Active

•    Pond H:

   Active

•    Pond I:

   Active

 

  •   Fresh Water Pipeline System

There are interconnecting HDPE SDR 11 fresh water pipelines ranging from 4-inch
to 18-inch in nominal diameter. The MAOP of HDPE SDR 11 in fresh water service
is 200 psig with a 1.6X safety factor. These lines are buried at an approximate
depth of 5 to 6 ft. to top of pipe.

Pipeline system incorporates air-removal valves located at certain high points
in the pipeline system. Air-valves prevent the lines from becoming air-locked
and/or flow capacity being restricted due to the presence of air pockets.

Additionally, there are strategically placed surface hydrants located in the
interconnecting pipeline right-of-ways so that “flatline” (temporary surface
lines), with or without booster pumps, can be connected and run to the pads
where frac jobs are being pumped.

Fresh Water Pipelines

 

   

Size

  

Length

  

Material

       18”    6.4 miles    HDPE SDR 11      16”    10.7 miles    HDPE SDR 11   
  12”    13.9 miles    HDPE SDR 11      8”    140 feet    HDPE SDR 11      6”   
51 feet    HDPE SDR 11      4”    28 feet    HDPE SDR 11   



--------------------------------------------------------------------------------

  •   Fresh Water Pump Stations

There are permanent pumping stations either existing or under construction at
four of the ponds. These permanent pumping stations contain pumps with electric
motor drivers. Please reference Schedule 5.7 for a more detailed breakdown and
status of the electric power at these sites.

These pump stations have the ability to completely pump down the pond levels
with minimum piping exposed to freezing conditions.

Pond A, Pond B, Pond H, Pond I are building enclosed pump stations connected to
the ponds via concrete wet wells or dry wells, depending on the specific pond in
question. The pumping stations are designed with pressurized bladder surge
vessels to prevent water hammer in the pipeline system.

Pond C, Pond D, Pond F pumps stations are singe unit open-air pump stations.

Razor-22-North Booster and Razor-28-South Booster pump stations are singe unit
open-air pump stations for the purpose of increasing pipeline capacity.

Installed Pump Stations

 

Location

 

Pumps

 

Pond

Capacity

 

Electrical

 

Control System

Pond A   (3) 150HP   152,840 BBL  

800A 480V MCC

800A 480V Transfer Switch

550kW 480V Generator

  AB Compact Logix PLC, Panelview HMI Pond B   (3) 100HP   85,000 BBL  

800A 480V MCC

800A 480V Transfer Switch

455kW 480V Generator

  AB Compact Logix PLC, Panelview HMI Pond C   (1) 300HP   105,020 BBL   600A
480V Panel   AB RIO Pond D   (1) 300HP   152,840 BBL   600A 480V Panel   AB RIO
Pond F   (1) 300HP   656,000 BBL   600A 480V Panel   AB RIO Pond H   (3) 150HP  
656,000 BBL  

800A 480V MCC

800A 480V Transfer Switch

550kW 480V Generator

  AB Control Logix PLC, Panelview HMI Pond I   (4) 200HP   656,000 BBL  

1200A 480V MCC

1200A 480V Transfer Switch

550kW 480V Generator

  AB Control Logix PLC, Panelview HMI Razor-22-North Booster   (1) 300HP   N/A  
600A 480V Panel   AB RIO Razor-28-South Booster   (1) 300HP   N/A   600A 480V
Panel   AB RIO

NOTE: 300HP pumps and associated VFD are leased.



--------------------------------------------------------------------------------

  •   Automation / SCADA

The fresh water system is remotely monitored and controlled via HMI terminal
running Wonderware software accessing the (5) PLCs and associated remote I/O
panels. All mechanical systems and valves can be operated remotely. All
communications are routed through the Seller’s fiber optic network. A valve
control PLC is located in the Redtail radio tower building. This PLC is utilized
to control valves and 300HP pumps.

PRODUCED WATER SYSTEM

 

  •   Produced Water Pipeline System

The produced water pipeline system ranges from 2-inch to 6-inch in nominal
diameter and a description is included below. The MAOP of the produced water
pipeline system is 740 psig. The main pipeline system is constructed of flexible
steel with laterals constructed of API 5L Carbon Steel. These lines are buried
at an approximate depth of 5 feet to 6 feet to top of pipe.

Installed Produced Water Pipelines

 

   

Size

  

Length

  

Material

       6”    33.6 miles    Flexible Steel      4”    289 feet   
Carbon Steel Sch 80      3”    1904 feet    Carbon Steel Sch 80      2”    49
feet    Carbon Steel Sch 80   



--------------------------------------------------------------------------------

  •   Saltwater Disposal Facilities

There are three Saltwater Disposal facilities that have been built. Please
reference the chart below for a detailed description and status.

 

  •   Horsetail 19 SWD

 

  •   Wildhorse 16 SWD

 

  •   Razor 26 SWD

Installed SWD Facilities

 

Location

  

Injection

Pumps

  

Truck

Lanes

  

Filtration

  

Unfiltered
Storage

  

Filtered
Storage

  

Electrical

  

Control

System

Horsetail 19 SWD   

(3) 400HP 6850BPD

2200PSIG

   0    15,000 BPD    6,500 BBL    4,500 BBL   

2500A 480V MCC

800A 480V MCC

2500A Transfer Switch

   AB Control Logix PLC, Panelview HMI Wildhorse 16 SWD   

(3) 400HP 6850BPD

2200PSIG

  

(4) Lanes

 

(2) 15HP pumps

   15,000 BPD    11,000 BBL    9,000 BBL   

2500A 480V MCC

800A 480V MCC

2500A Transfer Switch

   AB Control Logix PLC, Panelview HMI Razor 26 SWD   

(3) 400HP 6850BPD

2200PSIG

  

(4) Lanes

 

(2) 15HP pumps

   15,000 BPD    11,000 BBL    9,000 BBL   

2500A 480V MCC

800A 480V MCC

2500A Transfer Switch

   AB Control Logix PLC, Panelview HMI

 

  •   Four (4) Saltwater Disposal Wells

There are four drilled Saltwater Disposal Wells. Please reference Section 2.1(b)
for a more detailed description of the SWD’s.

 

  •   Horsetail 19N-1924M-R

 

  •   Razor 21 SWD 1

 

  •   Wildhorse 16-13L

 

  •   Razor 26J-2633L



--------------------------------------------------------------------------------

  •   Automation / SCADA

The system is designed with local control equipment to operate the SWD
facilities. A produced water balancing PLC is located in the Redtail radio tower
building; this PLC is utilized to balance the pipeline system.

 

  •   Seismic Monitoring

Spectrasesis, Inc. has been contracted to install, operate and provide reporting
on five (5) monitoring stations for a period of one year with a second year
operating and reporting option available. One station is in the vicinity of each
well with the 5th location offset to assist in event detection and location.



--------------------------------------------------------------------------------

Schedule 2.1(b)

SALTWATER DISPOSAL WELLS

 

Horsetail 19N-1924M-R – Status: Finalizing Construction

API Number:

   05-123-40630-00

Lessor:

   RJM Land Company, LLC

Lessee:

   Whiting Oil and Gas Corporation

Location:

   T10N - R57W, 6th Principal Meridian    Section 19: SWSE

N/S - E/W Distance:

   660’ FSL - 2656’ FEL

Spud Date:

   12/6/2014

Total Depth (TVD):

   8,330 ftKB

1st Injection Date:

   Estimated 1/1/2015 Razor 21 SWD 1 – Status: In Process for Use by Special
Review (“USR”)

API Number:

   05-123-40777-00

Lessor:

   Whiting Oil and Gas Corporation

Lessee:

   BNN Western, LLC

Location:

   T10N - R58W, 6th Principal Meridian    Section 21: NWSE

N/S - E/W Distance:

   2595’ FSL - 2317’ FEL

Spud Date:

   2/4/2015

Total Depth (TVD):

   8,550 ftKB

1st Injection Date:

   Unknown Wildhorse 16-13L – Status: Active

API Number:

   05-123-37374-00

Lessor:

   Wade E. Castor and Deland Todd Caster

Lessee:

   Whiting Oil and Gas Corporation

Location:

   T9N - R59W, 6th Principal Meridian    Section 16: NWSW

N/S - E/W Distance:

   1954’ FSL - 613’ FWL

Spud Date:

   5/31/2013

Total Depth (TVD):

   10,060 ftKB

1st Injection Date:

   11/2/2015 Razor 26J-2633L – Status: Active

API Number:

   05-123-37495-00

Lessor:

   Timbro Ranch & Cattle Co. LLC

Lessee:

   Whiting Oil and Gas Corporation

Location:

   T10N - R58W, 6th Principal Meridian    Section 26: NWSE

N/S - E/W Distance:

   2251’ FSL - 2047’ FEL

Spud Date:

   7/23/2013

Total Depth (TVD):

   9,412 ftKB

1st Injection Date:

   10/2/2015



--------------------------------------------------------------------------------

Schedule 2.1(d)

SURFACE AGREEMENTS

See Attached.



--------------------------------------------------------------------------------

Schedule 2.1(d)

Assignment and Assumption of Leases and Other Agreements

 

Prospect
Name

 

County

 

Lease no.

 

Record type

 

Lessor / Grantor

 

Lessee / Grantee

 

Lease date

 

Recording #

 

Legal description

REDTAIL PROSPECT   Weld   CO076.319-000   SUR   PATRICK J WOODS   WHITING OIL
AND GAS CORPORATION   12/26/2013  

3989592

AMENDED 3961787

 

6th PM

T9N

Sec 1:

 

 

R59W

Gr acs: 0.0000 Net acs: 0.0000

                SW/4 A 14.32 ACRE TRACT, MORE OR LESS REDTAIL PROSPECT   Weld  
CO076.425-000   SUR   TIMBRO RANCH AND CATTLE COMPANY, LLC   WHITING OIL AND GAS
CORPORATION   4/8/2014   4012177  

6th PM

T10N

Sec 12:

Sec 10:

Sec 25:

 

 

R58W

NE/4

NW/4

NE/4

REDTAIL PROSPECT   Weld   CO076.437-000   SUR   NELSON RANCHES, INC.   WHITING
OIL AND GAS CORPORATION   6/30/2014   NOT RECORDED  

6th PM T10N

Sec 20:

Sec 7:

Sec 21:

 

 

R58W

NE/4 - POND G LOT 4 - POND H

SE/4 - POND I

REDTAIL PROSPECT   Weld     SUR   TWO MILE RANCH, GP   WHITING OIL AND GAS
CORPORATION   10/19/2015   NOT RECORDED  

6th PM

T10N R58W

Sec 18: SE/4 - POND D

REDTAIL PROSPECT   Weld     SUR   ROBERT ROHN   WHITING OIL AND GAS CORPORATION
  10/19/2015   NOT RECORDED  

6th PM

T10N R58W

Sec 33: SW/4 - POND B

REDTAIL PROSPECT   Weld   CO076.464-000   SUR   WADE E. CASTOR AND DELAND TODD
CASTOR   WHITING OIL AND GAS CORPORATION   11/7/2014  

4100547

AMENDED 12/11/2015

 

6th PM

T9N R59W

Sec 16: NW/4SW/4

REDTAIL PROSPECT   Weld   CO076.465-000   SUR   RJM LAND COMPANY LLC   WHITING
OIL AND GAS CORPORATION   10/2/2015  

4100546

AMENDED 12/3/2015

 

6th PM

T10N R57W

Sec 19: SW/4SE/4

REDTAIL PROSPECT   Weld   CO076.465-000   SUR   TIMBRO RANCH AND CATTLE COMPANY,
LLC   WHITING OIL AND GAS CORPORATION   8/26/2014  

4105581

AMENDED 4113700

AMENDED 12/8/2015

 

6th PM

T10N R58W

Sec 26: NW/4SE/4



--------------------------------------------------------------------------------

Schedule 2.1(e)

FRESH WATER PONDS

Pond A

 

Location:    T9N - R59W, 6th Principal Meridian    Section 1: SW Lessor:   
Patrick J. Woods Lessee:    Whiting Oil and Gas Corporation Dimensions:    500’
x 200’ x 12’, 1.5:1 slope Pond Volume:    152,840 bbls Status:    Building on
location with permanent electric installed

Pond B

 

Location:    T10N - R58W, 6th Principal Meridian    Section 33: SW Lessor:   
Robert Rohn Lessee:    Whiting Oil and Gas Corporation Dimensions:    350’ x
200’ x 10’-12’, 1.5:1 slope Pond Volume:    85,000 bbls Status:    Building on
location with permanent electric installed, less the meter

Pond C

 

Location:    T10N - R58W, 6th Principal Meridian    Section 10: NW Lessor:   
Timbro Ranch and Cattle Company, LLC Lessee:    Whiting Oil and Gas Corporation
Dimensions:    350’ x 200’ x 12’, 1.5:1 slope Pond Volume:    105,020 bbls
Status:    No building and no electric on site but is in progress

Pond D

 

Location:    T10N - R57W, 6th Principal Meridian    Section 18: SE Lessor:   
Two Mile Ranch, GP Lessee:    Whiting Oil and Gas Corporation Dimensions:   
500’ x 200’ x 12’, 1.5:1 slope Pond Volume:    152,840 bbls Status:    No
building and no electric on site but is in progress

Pond E

 

Location:    T10N - R58W, 6th Principal Meridian    Section 12: NE Lessor:   
Timbro Ranch and Cattle Company, LLC Lessee:    Whiting Oil and Gas Corporation
Dimensions:    No Pond Pond Volume:    725,000 bbls Status:    No pond, no
building and no electric on site



--------------------------------------------------------------------------------

Pond F

 

Location:    T10N - R58W, 6th Principal Meridian    Section 25: NE Lessor:   
Timbro Ranch and Cattle Company, LLC Lessee:    Whiting Oil and Gas Corporation
Dimensions:    500’ x 400’ x 20’, 2:1 slope Pond Volume:    725,000 bbls Status:
   No building and no electric on site but is in progress

Pond G

 

Location:    T10N - R58W, 6th Principal Meridian    Section 20: NE Lessor:   
Nelson Ranches, Inc. Lessee:    Whiting Oil and Gas Corporation Dimensions:   
No Pond Pond Volume:    725,000 bbls Status:    No pond, no building and no
electric on site

Pond H

 

Location:    T10N - R58W, 6th Principal Meridian    Section 7: Lot 4 Lessor:   
Nelson Ranches, Inc. Lessee:    Whiting Oil and Gas Corporation Dimensions:   
500’ x 400’ x 20’, 2:1 slope Pond Volume:    725,000 bbls Status:    Building on
location with permanent electric installed

Pond I

 

Location:    T10N - R58W, 6th Principal Meridian    Section 21: SE Lessor:   
Nelson Ranches, Inc. Lessee:    Whiting Oil and Gas Corporation Dimensions:   
500’ x 400’ x 20’, 2:1 slope Pond Volume:    725,000 bbls Status:    Building on
location with permanent electric installed



--------------------------------------------------------------------------------

Schedule 5.2(a)

REQUIRED CONSENTS

Eleven (11) Consents for the grant of the License in the Easements from
landowners:

 

  •   CO076.900-052; Betty J. Castor Conservatorship

 

  •   CO076.900-071; Timbro Ranch and Cattle Company, LLC

 

  •   CO076.900-072; Nelson Ranches, Inc.

 

  •   CO076.900-076; Nelson Ranches, Inc.

 

  •   CO076.900-077; Nelson Ranches, Inc.

 

  •   CO076.900-096; Timbro Ranch and Cattle Company, LLC

 

  •   CO076.900-105; Nelson Ranches, Inc.

 

  •   CO076.900-114; Lendyl J. Walker and Debra J. Walker

 

  •   CO076.447-000; Timbro Ranch and Cattle Company, LLC

 

  •   CO076.465-000; RJM Land Company LLC

 

  •   CO076.464-000; Wade E Castor and Deland Todd Castor

The following Consents related to the Surface Leases and the Leased Real
Property:

 

  •   Ten (10) Supplements to Access, Surface Damage and Easement Agreement
(Swath Agreement)

 

  •   New Improvement & Road Maintenance Agreements for:

 

  •   Razor 26;

 

  •   Wild Horse 16;

 

  •   Horsetail 19N; and

 

  •   Posting of Cash/Collateral Bond for Agreements.

 

  •   Consents for Assignment of Disposal Agreements from landowners (if
necessary):

 

  •   Razor 26;

 

  •   Wild Horse 16; and

 

  •   Horsetail 19N.

 

  •   Amended and Restated Water Disposal Agreements for:

 

  •   Razor 26;

 

  •   Wild Horse 16; and

 

  •   Horsetail 19N.

 

  •   Surface Lease Agreements for:

 

  •   Pond B; and

 

  •   Pond D.



--------------------------------------------------------------------------------

The following Consents and/or filings with Governmental Authorities:

 

  •   Each of the Permits listed on Schedule 5.7 that are not currently issued
and finalized, which such Permits are hereby incorporated by reference herein;

 

  •   Colorado Oil & Gas Conservation Commission:

The following forms shall be completed, executed and delivered by Seller to BNN
Western at Closing, except as provided in the Transition Services Agreement.
Following Closing, BNN Western shall be responsible for filing the forms with
the Colorado Oil & Gas Conservation Commission and posting the commercial bond.

 

  •   Form 10

 

  •   Sundry Notice

 

  •   Posting of Commercial Bond

 

  •   Weld County

 

  •   Amendments to USR Permits/Applications

 

  •   Construction and Access Permits

 

  •   Colorado Department of Public Health and Environment

 

  •   Air Permit authorizations for diesel generator engines

 

  •   Construction Stormwater Permit



--------------------------------------------------------------------------------

Schedule 5.7

ACQUIRED PERMITS

PONDS

Pond A

 

Weld County Access Permit

Permit Number:

   AP13-00323

Approved Date:

   12/16/2013

Status:

   Issued and Finalized Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   434578

Approved Date:

   10/7/2013

Status:

   Issued and Finalized Earthen Pit Report/Permit (COGCC Form 15)

OGCC Pit Number:

   434797

Approved Date:

   10/21/2013

Status:

   Issued and Finalized Building Permit with Permanent Electric Power

Permit Number:

   OLG14-00007

Approved Date:

   1/23/2014

Status:

   Issued and Finalized Air Pollution Emission Notice – Diesel Reciprocating
Combustion Engine

Permit Number:

   GP06

Approved Date:

   6/21/2014

Status:

   Issued and Approved

Pond B

 

Weld County Access Permit

Permit Number:

   AP13-00009

Approved Date:

   1/22/2013

Status:

   Issued and Finalized Amended Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   431440

Approved Date:

   4/13/2014

Status:

   Issued and Finalized Earthen Pit Report/Permit (COGCC Form 15)

OGCC Pit Number:

   431441

Approved Date:

   1/24/2013

Status:

   Issued and Finalized



--------------------------------------------------------------------------------

Building Permit with Electric Generator Power

Permit Number:

   OLG14-00008

Approved Date:

   1/23/2014

Status:

   Issued and Finalized Building Permit with Permanent Electric Power

Status:

   Awaiting One-Line Diagram to submit application Air Pollution Emission Notice
– Diesel Reciprocating Combustion Engine

Permit Number:

   GP06

Approved Date:

   6/21/2014

Status:

   Issued and Approved

Pond C

 

Weld County Access Permit

Permit Number:

   AP13-00293

Approved Date:

   3/4/2014

Status:

   Issued and Finalized Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   434570

Approved Date:

   10/6/2013

Status:

   Issued and Finalized Earthen Pit Report/Permit (COGCC Form 15)

OGCC Pit Number:

   434796

Approved Date:

   10/21/2013

Status:

   Issued and Finalized Building Permit with Permanent Electric Power

Status:

   Awaiting One-Line Diagram to submit application

Pond D

 

Weld County Access Permit

Permit Number:

   AP11-00363

Approved Date:

   9/1/2011

Status:

   Issued and Finalized Oil and Gas Location Assessment (COGCC Form 2A)

Status:

   Application submitted and under review Earthen Pit Report/Permit (COGCC Form
15)

Status:

   Application submitted and under review Building Permit with Permanent
Electric Power

Status:

   Awaiting One-Line Diagram to submit application



--------------------------------------------------------------------------------

Pond E

 

Weld County Access Permit

Permit Number:

   AP14-00282

Approved Date:

   7/28/2014

Status:

   Issued and Finalized Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   438008

Approved Date:

   7/6/2014

Status:

   Issued and Finalized

Pond F

 

Weld County Access Permit

Permit Number:

   AP15-00091

Approved Date:

   10/29/2015

Status:

   Issued and Finalized Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   438068

Approved Date:

   7/11/2014

Status:

   Issued and Finalized Earthen Pit Report/Permit (COGCC Form 15)

OGCC Pit Number:

   438550

Approved Date:

   8/15/2014

Status:

   Issued and Finalized Building Permit with Permanent Electric Power

Status:

   Awaiting One-Line Diagram to submit application

Pond G

 

Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   438283

Approved Date:

   7/25/2014

Status:

   Issued and Finalized

Pond H

 

Weld County Access Permit

Permit Number:

   AP14-00283

Approved Date:

   7/29/2014

Status:

   Issued and Finalized Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   438510

Approved Date:

   8/11/2014

Status:

   Issued and Finalized



--------------------------------------------------------------------------------

Earthen Pit Report/Permit (COGCC Form 15)

OGCC Pit Number:

   438549

Approved Date:

   8/15/2014

Status:

   Issued and Finalized Building Permit with Permanent Electric Power

Permit Number:

   OLG15-00088

Approved Date:

   3/27/2015

Status:

   Issued and Finalized Air Pollution Emission Notice – Diesel Reciprocating
Combustion Engine

Permit Number:

   GP06

Submitted Date:

   10/7/2015

Status:

   Revised Application Submitted

Pond I

 

Weld County Access Permit

Permit Number:

   AP14-00281

Approved Date:

   7/28/2014

Status:

   Issued and Finalized Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   438282

Approved Date:

   7/25/2014

Status:

   Issued and Finalized Earthen Pit Report/Permit (COGCC Form 15)

OGCC Pit Number:

   438552

Approved Date:

   8/15/2014

Status:

   Issued and Finalized Building Permit with Permanent Electric Power

Permit Number:

   OLG15-00122

Approved Date:

   4/17/2015

Status:

   Issued and Finalized Manufactured Structure Permit

Permit Number:

   MFG15-00121

Approved Date:

   8/7/2015

Status:

   Issued and Finalized. Permit set to expire 2/7/2016. Air Pollution Emission
Notice – Diesel Reciprocating Combustion Engine

Permit Number:

   GP06

Submitted Date:

   4/24/2015

Status:

   Submitted – Waiting on Approval



--------------------------------------------------------------------------------

SALTWATER DISPOSAL WELLS

Razor 26J-2633L SWD

 

Weld County Access Permit

Permit Number:

   AP15-00091

Approved Date:

   10/29/2015

Status:

   Issued and Finalized Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   440165

Approved Date:

   11/28/2014

Status:

   Issued and Finalized Building Permit with Permanent Electric Power

Permit Number:

   OLG15-00087

Approved Date:

   4/1/2015

Status:

   Issued and awaiting final inspection Manufactured Structure Permit

Permit Number:

   MFG15-00092

Approved Date:

   7/7/2015

Status:

   Issued, Finalized and Trailer Removed Weld County Grading Permit

Permit Number:

   GRD15-0027

Approved Date:

   2/18/2015

Status:

   Issued and awaiting final inspection

Wildhorse 16-13L SWD

 

Weld County Access Permit

Permit Number:

   AP10-00136

Approved Date:

   11/30/2010

Status:

   Issued and Finalized Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   159595

Approved Date:

   1/12/2015

Status:

   Issued and Finalized Building Permit with Permanent Electric Power

Permit Number:

   OLG15-00159

Approved Date:

   5/4/2015

Status:

   Issued and awaiting final inspection Manufactured Structure Permit

Permit Number:

   MFG15-00091

Approved Date:

   7/7/2015

Status:

   Issued and permit set to expire 1/3/2016.



--------------------------------------------------------------------------------

Weld County Grading Permit

Permit Number:

   GRD15-0041

Approved Date:

   4/29/2015

Status:

   Issued and awaiting final inspection

Horsetail 19N-1924M-R SWD

 

Weld County Access Permit

Permit Number:

   AP15-00091

Approved Date:

   10/29/2015

Status:

   Issued and Finalized Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   438078

Approved Date:

   11/20/2014

Status:

   Issued and Finalized Building Permit with Permanent Electric Power

Permit Number:

   OLG15-00160

Approved Date:

   7/29/2015

Status:

   Issued and awaiting final inspection Manufactured Structure Permit

Permit Number:

   MFG15-00167

Approved Date:

   N/A

Status:

   Submitted and under review Weld County Grading Permit

Permit Number:

   GRD15-0040

Approved Date:

   11/23/2015

Status:

   Issued and awaiting final inspection

Razor 21 SWD 1

 

Weld County Access Permit

Permit Number:

   AP14-00221

Approved Date:

   7/7/2014

Status:

   Issued and Finalized Oil and Gas Location Assessment (COGCC Form 2A)

Location ID:

   440312

Approved Date:

   12/10/2014

Status:

   Issued and Finalized Building Permit with Permanent Electric Power

Status:

   Application submitted for USR Manufactured Structure Permit

Status:

   Application submitted for USR Weld County Grading Permit

Status:

   Application submitted for USR



--------------------------------------------------------------------------------

FRESH WATER PIPELINE AND PUMPHOUSE VALVE ACTUATORS

 

Wildhorse 01 Pond A Pumphouse (4-5)   Electrical Permit:   Permit closed,
electrical in service   Electrical Construction:   Completed and energized with
utility power   Mechanical Status:   Completed   Commissioning:   Completed
Razor 33 Pond B Pumphouse (13-14)   Electrical Permit Number:   OLG14-00008  
Electrical Construction:   Completed, utility power installed, need meter
release   Mechanical Status:   Completed   Commissioning:   No Razor 07 Pond H
Pumphouse (30-31)   Electrical Permit:   Permit closed, electrical in service  
Electrical Construction:   In Progress   Mechanical Status:   Completed  
Commissioning:   Completed Razor 21 Pond I Pumphouse (21-22):  
Electrical Permit:   Permit closed, electrical in service  
Electrical Construction:   In progress   Mechanical Status:   In Progress  
Commissioning:   No Wildhorse 01 Pond A Junction Booster (6-8)  
Electrical Permit Number:   OLG15-00300   Electrical Construction:   Completed
and energized with utility power   Mechanical Status:   Completed  
Commissioning:   Completed Razor 32 Booster (11)   Electrical Permit Number:  
OLG15-00301   Electrical Construction:   Completed and energized with utility
power   Mechanical Status:   Completed   Commissioning:   No Razor 33 Pond B
Corridor (12)   Electrical Permit Number:   OLG14-00008  
Electrical Construction:   Completed, utility power installed, need meter
release   Mechanical Status:   Completed   Commissioning:   No



--------------------------------------------------------------------------------

Razor 28 Junction (16-19)

  Electrical Permit Number:   OLG15-00429   Electrical Construction:   Completed
and energized with utility power   Mechanical Status:   Completed  
Commissioning:   No

Razor 08 West Booster (33-35)

  Electrical Permit Number:   OLG15-00439   Electrical Construction:   Almost
complete, waiting on utility to install service   Mechanical Status:   Completed
  Commissioning:   No

Razor 07 Future (32)

  Electrical Permit Number:   OLG15-00436   Electrical Construction:   Almost
complete, waiting on utility to install service   Mechanical Status:   Completed
  Commissioning:   No

Razor 08 East Future (36)

  Electrical Permit Number:   OLG15-00463   Electrical Construction:   Almost
complete, waiting on utility to install service   Mechanical Status:   Completed
  Commissioning:   No

Razor 10 Pond C (38-39)

  Electrical Permit Number:   OLG15-00464   Electrical Construction:   Almost
complete, waiting on utility to install service   Mechanical Status:   Completed
  Commissioning:   Completed   300HP Pump:   Operational

Razor 11 Hydrant (43)

  Electrical Permit Number:   OLG15-00465   Electrical Construction:   Almost
complete, waiting on utility to install service   Mechanical Status:   Completed
  Commissioning:   No

Horsetail 07 Future (45)

  Electrical Permit Number:   OLG15-00467   Electrical Construction:   Almost
complete, waiting on utility to install service   Mechanical Status:   Completed
  Commissioning:   No

Horsetail 18 Pond D Hydrant Booster (48-49)

  Electrical Permit Number:   OLG15-00466   Electrical Construction:   Almost
complete, waiting on utility to install service   Mechanical Status:   Completed
  Commissioning:   No   300HP Pump:   Operational



--------------------------------------------------------------------------------

Razor 22 North Booster (58)

  Electrical Permit Number:   OLG15-00469   Electrical Construction:   Completed
  Mechanical Status:   Completed   Commissioning:   Complete   300HP Pump:  
Operational

Razor 28 South Booster (20)

  Electrical Permit Number:   OLG15-00428   Electrical Construction:  
Completed, energized w/ utility power   Mechanical Status:   Completed  
Commissioning:   Complete   300HP Pump:   Operational

Razor 21 Pond I Corridor (23-24)

  Electrical Permit Submitted:   9/29/15   Electrical Construction:   Completed,
utility power installed   Mechanical Status:   Completed   Commissioning:   No

Razor 21 Plant Risers (25)

  Electrical Permit Submitted:   9/29/15   Electrical Construction:   Almost
complete, waiting on utility to install service   Mechanical Status:   Completed
  Commissioning:   No

Razor 21 Crossover (26-27):

  Electrical Permit Submitted:   9/29/15   Electrical Construction:   Almost
complete, waiting on utility to install service   Mechanical Status:   Completed
  Commissioning:   No

Razor 25 Pond F (55)

  Electrical Permit Number:   OLG15-00468   Electrical Construction:  
In-progress, waiting on utility to install service   Mechanical Status:  
In-progress   Commissioning:   No   300HP Pump:   Operational

GLOBAL PERMITS

Construction Stormwater Permit

 

  Permit Number:   COR-030000   Certificate Number:   COR-03H118   Revision
Date:   April 2015   Status:   Active



--------------------------------------------------------------------------------

Schedule 5.9(a)

REAL PROPERTY

RAZOR 21 SWD #1

Township 10 North, Range 58 West, 6th P.M.

Section 21: NW/4SE/4



--------------------------------------------------------------------------------

Schedule 5.9(c)

EASEMENTS

See Attached.



--------------------------------------------------------------------------------

Schedule 5.9(c)

License to Occupy and Use Easement

 

Prospect Name

 

County

 

Lease no.

 

Agreement Type

 

Record type

 

Lessor / Grantor

 

Lessee / Grantee

 

Lease date

 

Recording #

 

Legal description

REDTAIL PROSPECT   Weld   CO076.290-000   Easement   SUR   NELSON RANCHES INC.  
WHITING OIL AND GAS CORPORATION SUPPLEMENT TO SWATH TAKEN 12/9/15 RECORDING INFO
PENDING   3/24/2013   3926286  

6th PM

T10N

Sec 21:

 

    

R58W

ALL

REDTAIL PROSPECT   Weld   CO076.292-000   Easement   SUR   TIMBRO RANCH AND
CATTLE COMPANY, LLC   WHITING OIL AND GAS CORPORATION SUPPLEMENT TO SWATH TAKEN
12/8/15 RECORDING INFO PENDING   3/27/2013   3961777  

6th PM

T10N

Sec 30:

 

    

R57W

LOT 2, SW/4NW/4, S/2NE/4 (S/2N/2)

REDTAIL PROSPECT   Weld   CO076.293-000   Easement   SUR   TIMBRO RANCH AND
CATTLE COMPANY LLC   WHITING OIL AND GAS CORPORATION SUPPLEMENT TO SWATH TAKEN
12/8/15 RECORDING INFO PENDING   3/27/2013   3961777  

6th PM

T10N

Sec 11:

 

    

R58W

Gr acs: 0.0000 Net acs: 0.0000 S/2N/2

REDTAIL PROSPECT   Weld   CO076.297-000   Easement   SUR   TIMBRO RANCH AND
CATTLE COMPANY LLC   WHITING OIL AND GAS CORPORATION SUPPLEMENT TO SWATH TAKEN
12/8/15 RECORDING INFO PENDING   3/27/2013   3961777  

6th PM

T9N

Sec 5:

 

    

R59W

Lots 1, 2, 3, 4 (N/2N/2)

REDTAIL PROSPECT   Weld   CO076.300-000   Easement   SUR   TIMBRO RANCH AND
CATTLE COMPANY LLC   WHITING OIL AND GAS CORPORATION SUPPLEMENT TO SWATH TAKEN
12/8/15 RECORDING INFO PENDING   3/27/2013   3961777  

6th PM

T9N

Sec 4:

 

    

R59W

Lots 1, 3, 4

REDTAIL PROSPECT   Weld   CO076.301-000   Easement   SUR   TIMBRO RANCH AND
CATTLE COMPANY LLC   WHITING OIL AND GAS CORPORATION SUPPLEMENT TO SWATH TAKEN
12/8/15 RECORDING INFO PENDING   3/27/2013   3961777  

6th PM

T10N

Sec 22:

 

    

R58W

N/2N/2

REDTAIL PROSPECT   Weld   CO076.302-000   Easement   SUR   TIMBRO RANCH AND
CATTLE COMPANY LLC   WHITING OIL AND GAS CORPORATION SUPPLEMENT TO SWATH TAKEN
12/8/15 RECORDING INFO PENDING   3/27/2013   3961777  

6th PM

T10N

Sec 12:

 

    

R58W

S/2N/2

REDTAIL PROSPECT   Weld   CO076.305-000   Easement   SUR   TIMBRO RANCH AND
CATTLE COMPANY LLC  

WHITING OIL AND GAS CORPORATION

SUPPLEMENT TO SWATH TAKEN 12/8/15 RECORDING INFO PENDING

  3/27/2013   3961777  

6th PM

T10N

Sec 26:

 

    

R58W

N/2S/2

REDTAIL PROSPECT   Weld   CO076.306-000   Easement   SUR   TIMBRO RANCH AND
CATTLE COMPANY LLC   WHITING OIL AND GAS CORPORATION SUPPLEMENT TO SWATH TAKEN
12/8/15 RECORDING INFO PENDING   3/27/2013   3961777  

6th PM

T10N

Sec 25:

 

    

R58W

N/2N/2

REDTAIL PROSPECT   Weld   CO076.320-000   Easement   SUR   TIMBRO RANCH AND
CATTLE COMPANY, LLC   WHITING OIL AND GAS CORPORATION SUPPLEMENT TO SWATH TAKEN
12/8/15 RECORDING INFO PENDING   8/23/2013   3961777  

6th PM

T10N

Sec 10:

 

    

R58W

S/2N/2

REDTAIL PROSPECT   Weld   CO076.900-007   Easement   ROW   ROBERT ROHN   WHITING
OIL AND GAS CORPORATION   3/21/2013   3924693  

T10N

Sec 32:

Sec 33:

 

R58W

S/2

SW/4, W/2SE/4

                  AN EXCLUSIVE PERMANENT EASEMENT EIGHTY FEET (80’) WIDE (40’ ON
EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 9604 FEET IN LENGTH REDTAIL
PROSPECT   Weld   CO076.900-008   Easement   ROW   JOHN HYNES, JR, JUSTIN HYNES,
AND JENNIFER HYNES   WHITING OIL AND GAS CORPORATION   3/14/2013   3924694  

T9N

Sec 3:

 

R59W

NW/4

                  AN EXCLUSIVE PIPELINE EASEMENT EIGHTY FEET (80’) WIDE (40’ ON
EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 2879 FEET IN LENGTH



--------------------------------------------------------------------------------

Prospect Name

 

County

 

Lease no.

 

Agreement Type

 

Record type

 

Lessor / Grantor

 

Lessee / Grantee

 

Lease date

 

Recording #

 

Legal description

REDTAIL PROSPECT   Weld   CO076.900-009   Easement   ROW   PAUL HENG   WHITING
OIL AND GAS CORPORATION   3/14/2013   3924696   T9N   R59W                   Sec
3:   NW/4                   AN EXCLUSIVE PIPELINE EASEMENT EIGHTY FEET (80’)
WIDE (40’ ON EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 2879 FEET IN LENGTH
REDTAIL PROSPECT   Weld   CO076.900-010   Easement   ROW   MERRILY SETLAK  
WHITING OIL AND GAS CORPORATION   3/14/2013   3924695   T9N   R59W              
    Sec 3:   NW/4                   AN EXCLUSIVE PIPELINE EASEMENT EIGHTY FEET
(80’) IN WIDTH (40’ ON EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 2879 FEET
IN LENGTH REDTAIL PROSPECT   Weld   CO076.900-013   Easement   ROW   TIMBRO
RANCH & CATTLE COMPANY LLC   WHITING OIL AND GAS CORPORATION   4/10/2013  
3926285   6th PM                     T9N   R58W                   Sec 5:   W/2  
                Sec 6:   S/2                   T9N   R59W                   Sec
1:   N/2                   Sec 3:   NE/4                   AN EXCLUSIVE PIPELINE
EASEMENT EIGHTY FEET (80’) WIDE (40’ ON EACH SIDE OF THE CENTERLINE) AND
APPROXIMATELY 18,047 FEET IN LENGTH REDTAIL PROSPECT   Weld   CO076.900-015  
Easement   ROW   NELSON RANCHES, INC.   WHITING OIL AND GAS CORPORATION  
4/19/2013   3929907   6th PM                     T10N   R58W                  
Sec 21:   E/2                   Sec 28:   NE/4, N/2SE/4, SW/4SE/4              
    Sec 33:   W/2NE/4                   AN EXCLUSIVE PIPELINE EASEMENT EIGHTY
FEET (80’) WIDE (40’ ON EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 11,433’
IN LENGTH REDTAIL PROSPECT   Weld   CO076.900-040   Easement   ROW   TIMBRO
RANCH & CATTLE COMPANY LLC   WHITING OIL AND GAS CORPORATION   6/18/2013  
3944600   6th PM                     T9N   R59W                   Sec 2:   N/2  
                Sec 4:   E/2NE/4, E/2NW/4, N/2S/2                   Sec 5:  
NW/4                   Sec 6:   NE/4                   AN EXCLUSIVE PIPELINE
EASEMENT EIGHTY FEET (80’) WIDE (40’ ON EACH SIDE OF THE CENTERLINE) AND
APPROXIMATELY 13,842’ IN LENGTH REDTAIL PROSPECT   Weld   CO076.900-043  
Easement   ROW   TIMBRO RANCH & CATTLE COMPANY LLC   WHITING OIL AND GAS
CORPORATION   6/18/2013   3944602   6th PM                     T10N   R58W      
            Sec 26:   NE/4, N/2S/2                   T10N   R57W                
  Sec 30:   N/2                   AN EXCLUSIVE PIPELINE EASEMENT EIGHTY FEET
(80’) WIDE (40’ ON EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 4,327 FEET IN
LENGTH



--------------------------------------------------------------------------------

Prospect Name

 

County

 

Lease no.

 

Agreement Type

 

Record type

 

Lessor / Grantor

 

Lessee / Grantee

 

Lease date

 

Recording #

 

Legal description

REDTAIL PROSPECT   Weld   CO076.900-044   Easement   ROW   NELSON RANCHES INC.,
A COLORADO CORPORATION   WHITING OIL AND GAS CORPORATION   6/19/2013   3944605  
6th PM                     T10N   R58W                   Sec 21:   E/2          
        AN EXCLUSIVE PIPELINE EASEMENT EIGHTY FEET (80’) WIDE (40’ ON EACH SIDE
OF THE CENTERLINE) AND APPROXIMATELY 1101’ IN LENGTH.

REDTAIL PROSPECT

  Weld   CO076.900-045   Easement   ROW   NELSON RANCHES INC., A COLORADO
CORPORATION   WHITING OIL AND GAS CORPORATION   6/19/2013   3944603   6th PM    
                T10N   R58W                   Sec 28:   N/2SE/4                
  AN EXCLUSIVE PIPELINE EASEMENT EIGHTY FEET (80’) (40’ ON EACH SIDE OF THE
CENTERLINE) AND APPROXIMATELY 1310’ IN LENGTH REDTAIL PROSPECT   Weld  
CO076.900-046   Easement   ROW   PATRICK J WOODS   WHITING OIL AND GAS
CORPORATION   8/28/2013   3961782   6th PM                     T9N   R59W      
            Sec 1:   SW/4                   AN EXCLUSIVE PIPELINE EASEMENT
THIRTY FEET WIDE (15 FEET ON EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 1935
FEET IN LENGTH REDTAIL PROSPECT   Weld   CO076.900-047   Easement   ROW   TIMBRO
RANCH & CATTLE COMPANY LLC   WHITING OIL AND GAS CORPORATION   8/23/2013  
3961779   6th PM                     T9N   R59W                   Sec 1:   NW/4
                  AN EXCLUSIVE PIPELINE EASEMENT THIRTY FEET (30’) WIDE (15 FEET
ON EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 1643 FEET IN LENGTH REDTAIL
PROSPECT   Weld   CO076.900-048   Easement   ROW   TIMBRO RANCH & CATTLE
COMPANY, LLC   WHITING OIL AND GAS CORPORATION   8/23/2013   3961778   6th PM  
                  T10N   R58W                   Sec 11:   N/2                  
Sec 12:   N/2                   AN EXCLUSIVE PIPELINE EASEMENT EIGHTY FEET (80”)
WIDE (40 FEET ON EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 4112’ IN LENGTH
REDTAIL PROSPECT   Weld   CO076.900-049   Easement   ROW   RJM LAND COMPANY, LLC
  WHITING OIL AND GAS CORPORATION   8/26/2013   3961781   6th PM                
    T10N   R57W                   Sec 19:   W/2, NE/4                   AN
EXCLUSIVE PIPELINE EASEMENT EIGHTY FEET (80’) WIDE (40 FEET ON EACH SIDE OF THE
CENTERLINE) AND APPROXIMATELY 8722’ IN WIDTH

REDTAIL PROSPECT

  Weld   CO076.900-052   Easement   ROW   BETTY J CASTOR CONSERVATORSHIP WELLS
FARGO BANK, NATIONAL ASSOCIATION AS CONSERVATOR   WHITING OIL AND GAS
CORPORATION   9/25/2013   3972049   6th PM                     T10N   R58W      
            Sec 27:   N/2S/2                   PIPELINE EASEMENT 60 FEET IN
WIDTH, BEING 30 FEET ON EACH SIDE OF THE CENTERLINE



--------------------------------------------------------------------------------

Prospect Name

 

County

 

Lease no.

 

Agreement Type

 

Record type

 

Lessor / Grantor

 

Lessee / Grantee

 

Lease date

 

Recording #

 

Legal description

REDTAIL PROSPECT   Weld   CO076.900-053   Easement   ROW  

WILLIAM M WANEKA, GARY DEAN WANEKA,

LESLIE GLEN WANEKA AND ROBIN

ALLAN WANEKA

  WHITING OIL AND GAS CORPORATION   7/24/2013   3961780  

6th PM

T10N

Sec 10:

 

    

R58W

S/2

                  AN EXCLUSIVE PIPELINE EASEMENT EIGHTY FEET (80’) WIDE (40’ ON
EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 2270’ IN LENGTH REDTAIL PROSPECT
  Weld   CO076.900-055   Easement   ROW   TIMBRO RANCH & CATTLE COMPANY LLC  
WHITING OIL AND GAS CORPORATION   10/3/2013   3973949  

6th PM

T10N

Sec 15:

 

    

R58W

E/2

                  AN EIGHTY FOOT (80’) WIDE EASEMENT (40’ ON EACH SIDE OF THE
CENTERLINE) AND APPROXIMATELY 5283’ IN LENGTH REDTAIL PROSPECT   Weld  
CO076.900-056   Easement   ROW  

WILLIAM M WANEKA, GARY DEAN WANEKA,

LESLIE GLEN WANEKA AND ROBIN ALLAN

WANEKA

  WHITING OIL AND GAS CORPORATION   10/22/2013   3981249   6th PM              
    3981250   T10N   R58W                 3981251   Sec 10:   S/2              
  3981252   AN EXCLUSIVE PIPELINE EASEMENT EIGHTY (80’) WIDE (40’ ON EACH SIDE
OF THE CENTERLINE) AND APPROXIMATELY 3040’ IN LENGTH REDTAIL PROSPECT   Weld  
CO076.900-058   Easement   ROW   NELSON RANCHES, INC.   WHITING OIL AND GAS
CORPORATION   12/10/2013   3985581   6th PM                     T10N   R58W    
              Sec 17:   E/2                   AN EIGHTY FOOT (80’) WIDE EASEMENT
(40’ ON EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 5428 FEET IN LENGTH
REDTAIL PROSPECT   Weld   CO076.900-059   Easement   ROW   JACKIE LEE FISCUS AND
SHIRLEY FISCUS   WHITING OIL AND GAS CORPORATION   1/10/2014   3993705   6th PM
                    T10N   R57W                   Sec 7:   E/2                  
Sec 18:   NE/4                   AN EXCLUSIVE PIPELINE EASEMENT EIGHTY FEET
(80’) WIDE (40 FEET ON EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 5870 FEET
IN LENGTH REDTAIL PROSPECT   Weld   CO076.900-060   Easement   ROW   JACKIE LEE
FISCUS AND SHIRLEY FISCUS   WHITING OIL AND GAS CORPORATION   1/10/2014  
3993703   6th PM                     T10N   R57W                   Sec 7:   N/2
                  Sec 8:   N/2                   AN EXCLUSIVE PIPELINE EASEMENT
EIGHTY FEET (80’) WIDE (40 FEET ON EACH SIDE OF THE CENTERLINE) AND
APPROXIMATELY 11,448 FEET IN LENGTH REDTAIL PROSPECT   Weld   CO076.900-066  
Easement   ROW  

TWO MILE RANCH, A COLORADO GENERAL

PARTNERSHIP

  WHITING OIL AND GAS CORPORATION   2/18/2014   3999128   6th PM                
    T10N   R57W                   Sec 18:   E/2                   AN EXCLUSIVE
PIPELINE EASEMENT EIGHTY FEET (80’) WIDE (40’ ON EACH SIDE OF THE CENTERLINE)
AND APPROXIMATELY 2347 FEET IN LENGTH



--------------------------------------------------------------------------------

Prospect Name

 

County

 

Lease no.

 

Agreement Type

 

Record type

 

Lessor / Grantor

 

Lessee / Grantee

 

Lease date

 

Recording #

 

Legal description

REDTAIL PROSPECT   Weld   CO076.900-067   Easement   ROW  

TWO MILE RANCH, A COLORADO GENERAL

PARTNERSHIP

  WHITING OIL AND GAS CORPORATION   1/13/2014   3999127  

6th PM T10N

Sec 18:

 

    

R57W

SE/4

REDTAIL PROSPECT   Weld   CO076.900-067   Easement   ROW  

TWO MILE RANCH, A COLORADO GENERAL

PARTNERSHIP

  WHITING OIL AND GAS CORPORATION   9/23/2014   4060112   6th PM T10N Sec 18:  

    

R57W

SE/4

REDTAIL PROSPECT   Weld   CO076.900-071   Easement   ROW   TIMBRO RANCH AND
CATTLE COMPANY LLC   WHITING OIL AND GAS CORPORATION   8/4/2014   4039012   6th
PM                     T10N   R58W                   Sec 25:   NE/4            
     

NONEXCLUSIVE PIPELINE EASEMENT THIRTY FEET (30)

WIDE (15 FEET ON EACH SIDE OF THE CENTERLINE)

AND APPROXIMATELY 500 FEET IN LENGTH

REDTAIL PROSPECT   Weld   CO076.900-072   Easement   ROW   NELSON RANCHES INC.  
WHITING OIL AND GAS CORPORATION   8/8/2014   4039013   6th PM                  
  T10N   R58W                   Sec 7:   SW/4                   Sec 8:   SW/4
REDTAIL PROSPECT   Weld   CO076.900-076   Easement   ROW   NELSON RANCHES INC  
WHITING OIL AND GAS CORPORATION   8/21/2014   4045533   6th PM                  
  T10N   R58W                   Sec 21:   SE/4                  

NONEXCLUSIVE PIPELINE EASEMENT SIXTY FEET (60’) WIDE (30 FEET ON EACH SIDE OF
THE CENTERLINE)

AND APPROXIMATELY 806 FEET IN LENGTH

REDTAIL PROSPECT   Weld   CO076.900-077   Easement   ROW   NELSON RANCHES INC  
WHITING OIL AND GAS CORPORATION   8/21/2014   4045532   6th PM                  
  T10N   R58W                   Sec 7:   SW/4                   NONEXCLUSIVE
PIPELINE EASEMENT SIXTY FEET (60’) WIDE (30 FEET ON EACH SIDE OF THE CENTERLINE)
AND APPROXIMATELY 1443 FEET IN LENGTH REDTAIL PROSPECT   Weld   CO076.900-088  
Easement   ROW   COLBY N. VAN CLEAVE AND SANDRA K. VAN CLEAVE   WHITING OIL AND
GAS CORPORATION   8/23/2014   4045530   6th PM                     T9N   R57W  
                Sec 4:   W/2                   Sec 8:   N/2                  
Sec 9:   NW/4 REDTAIL PROSPECT   Weld   CO076.900-091   Easement   ROW   BAR Y
BAR RANCH INC   WHITING OIL AND GAS CORPORATION   9/25/2014   4060111   6th PM  
                  T10N   R58W                   Sec 7:   SE/4                  
Sec 8:   SE/4                   AN EXCLUSIVE PIPELINE EASEMENT EIGHTY FEET (80’)
WIDE (40’ ON EACH SIDE OF THE CENTERLINE) AND APPROXIMATELY 7040 FEET IN
LENGTH    



--------------------------------------------------------------------------------

Prospect Name

 

County

 

Lease no.

 

Agreement Type

 

Record type

 

Lessor / Grantor

 

Lessee / Grantee

 

Lease date

 

Recording #

 

Legal description

REDTAIL PROSPECT

  Weld   CO076.900-092   Easement   ROW  

LINDA SUE SHAWCROSS, CRAIG WILLIAM TOEDTLI, DONNA L LEIFHEIT, MILTON W PRESLER,
DOROTHY L ROBERTS, GARY D

TOEDTLI, LARRY W TOEDTLI

  WHITING OIL AND GAS CORPORATION   9/16/2014   4060110   6th PM                
    T10N   R57W                   Sec 28:   SW/4                   Sec 29:   N/2
                  Sec 33:   S/2 AND W/2                   AN EXCLUSIVE PIPELINE
EASEMENT EIGHTY FEET (80’) WIDE (40’ ON EACH SIDE OF THE CENTERLINE) AND
APPROXIMATELY 19,239 FEET IN LENGTH REDTAIL PROSPECT   Weld   CO076.900-096  
Easement   ROW   TIMBRO RANCH AND CATTLE COMPANY LLC   WHITING OIL AND GAS
CORPORATION   11/4/2014   4061995  

6th PM

T9N

Sec 4:

Sec 9:

Sec 16:

 

    

R59W

W/2

W/2

N/2

                                                                               
REDTAIL PROSPECT   Weld   CO076.900-105   Easement   ROW   NELSON RANCHES INC  
WHITING OIL AND GAS CORPORATION   2/13/2015   4086317  

6th PM

T10N

Sec 28:

Sec 29:

                      R58W                     N/2, E/2SW/4                    
NW/4, SW/4NE/4 REDTAIL PROSPECT   Weld   CO076.900-110   Easement   ROW   WALTER
E. JOHNSON, JR. AND LINDA F. DENNE   WHITING OIL AND GAS CORPORATION   3/24/2015
  4096698  

6th PM

T10N

Sec 28:

Sec 29:

 

    

R58W

W/2W/2

E/2E/2

                                                            REDTAIL PROSPECT  
Weld   CO076.900-113   Easement   ROW   DAVID REED, SHAWNA STEVENS, AND LINDA
GLAW   WHITING OIL AND GAS CORPORATION   3/24/2015  

4098258

4098261

4098262

 

6th PM

T10N

Sec 30:

 

    

R58W

N/2SE/4. SE/4NE/4

                                        REDTAIL PROSPECT   Weld   CO076.900-114
  Easement   ROW   LENDYL J WALKER AND DEBRA J WALKER   WHITING OIL AND GAS
CORPORATION   4/3/2015   4104059  

6th PM

T10N

Sec 30:

 

    

R58W

SW/4

                                                          AN EXCLUSIVE PIPELINE
EASEMENT EIGHTY FEET (80’) WIDE (40 FEET ON EACH SIDE OF THE CENTERLINE) AND
APPROXIMATELY 1,033.20 FEET IN LENGTH REDTAIL PROSPECT   Weld   CO076.900-115  
Easement   ROW  

BETTY JEAN CASTOR CONSERVATORSHIP,

WELLS FARGO BANK, NA, AS CONSERVATOR

  WHITING OIL AND GAS CORPORAION   4/2/2015   4104057  

6th PM

T10N

Sec 27:

 

    

R58W

N/2S/2

                                                          AN EXCLUSIVE PERMANENT
EASEMENT 20 FEET WIDE (10’ ON EACH SIDE OF THE CENTERLINE)

REDTAIL PROSPECT

  Weld   CO076.900-116   Road   SUR  

BETTY JEAN CASTOR CONSERVATORSHIP,

WELLS FARGO BANK, NA, AS CONSERVATOR

  WHITING OIL AND GAS CORPORAION   4/2/2015   4104058  

6th PM

T10N

Sec 27:

 

    

R58W

SW/4NW/4 and N/2S/2

                                                          ROAD AGREEMENT REDTAIL
PROSPECT   Weld   CO076.900-123   Easement   ROW   TIMBRO RANCH & CATTLE COMPANY
LLC   WHITING OIL AND GAS CORPORAION   10/9/2019   4152611  

6th PM

T10N

Sec 30:

 

    

R57W

NW/4

                                        REDTAIL PROSPECT   Weld   CO076.900-124
  Easement   ROW   NELSON RANCHES INC.   WHITING OIL AND GAS CORPORAION  
10/7/2015   4152612  

6th PM

T10N

Sec 20:

 

    

R58W

NE/4

                                       



--------------------------------------------------------------------------------

Schedule 5.11

ACQUIRED CONTRACTS

 

Contract Name:   Redtail Disposal Program–Induced Seismicity Monitoring (ISM)
Program Company Name:   Spectraseis Inc. Address:   1600 Stout Street, Suite
1600   Denver, CO 80202 Service Provided:   Seismic equipment, monitoring and
reporting Document Number:   WPC-081915-2 Contract Date:   9/3/2015 Contract
Name:   Rental/Sale Estimate Company Name:   Rain For Rent Address:   1682
Denver Avenue   Fort Lupton, CO 80621 Service Provided:   Rental Equipment
Estimate Number:   10-056-657342 Contract Date:   4/29/2015 Contract Name:  
Rental Order Company Name:   Satellite Shelters, Inc. - Denver Address:   6680
E. 86th Court   Commerce City, CO 80022 Service Provided:   Trailer Rental
Rental Number:   RO343445 Order Date:   4/23/2015